

        

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN RE CNX GAS CORPORATION
SHAREHOLDERS LITIGATION
)
)
CONSOLIDATED
C.A. No. 5377-VCL



STIPULATION AND AGREEMENT OF COMPROMISE AND SETTLEMENT
This Stipulation and Agreement of Compromise and Settlement (the “Settlement
Agreement” or the “Stipulation”), dated May 8, 2013, which is entered into
between and among (i) plaintiffs Harold L. Hurwitz (“Hurwitz”) and James R.
Gummel (“Gummel”) (collectively, “Plaintiffs”), on their own behalf and on
behalf of the Class (defined below), and (ii) defendants CNX Gas Corporation
(“CNX Gas” or the “Company”), CONSOL Energy Inc. (“CONSOL”), J. Brett Harvey
(“Harvey”), Philip W. Baxter (“Baxter”), and Raj K. Gupta (“Gupta”)
(collectively, “Defendants”), by and through their undersigned attorneys, states
all of the terms of the settlement and resolution of the Consolidated Action
(defined below) and is intended by the parties to this Stipulation (the
“Parties”) to fully and finally compromise, resolve, discharge and settle the
Released Claims (defined below) subject to the approval of the Court of Chancery
of the State of Delaware (the “Court”):
Background of the Settlement
WHEREAS, as of March 20, 2010, CONSOL was the largest single stockholder of CNX
Gas, owning approximately 83% of the Company’s shares issued and outstanding at
that time;
WHEREAS, on March 20, 2010, CONSOL entered into an agreement with CNX Gas’s
largest public stockholder (other than CONSOL), T. Rowe Price Associates, Inc.
(“T. Rowe Price”), pursuant to which CONSOL agreed to commence a tender offer to
acquire all of the shares of CNX Gas common stock that CONSOL did not already
own at a price of $38.25, in cash, per share (the “Tender Offer”);
WHEREAS, T. Rowe Price was also CONSOL’s third largest stockholder, owning
approximately 11,809,600 shares of CONSOL common stock, or 6.51% of CONSOL’s
shares issued and outstanding at that time;
WHEREAS, on March 21, 2010, CONSOL announced that it had entered into the
agreement with T. Rowe Price and that it had agreed to commence the Tender
Offer. CONSOL subsequently announced that, in the event the conditions of the
Tender Offer were satisfied, CONSOL would effect a short-form merger between CNX
Gas and a subsidiary of CONSOL (the “Merger,” and together with the Tender
Offer, the “Transaction”);
WHEREAS, on March 29, 2010, Gummel filed a putative class action lawsuit in this
Court, captioned Gummel v. CONSOL Energy, Inc., C.A. No. 5377-VCL (“Gummel
Action”), against CONSOL alleging, among other things, that it breached its
fiduciary duties by attempting to acquire the remaining outstanding shares of
CNX Gas not already owned by CONSOL through a coercive and unfair process and
for an unfair price;
WHEREAS, on March 29, 2010, Daniel Schurr filed a putative class action lawsuit
in the Court of Common Pleas of Washington County, Pennsylvania (“Pennsylvania
Court”), captioned Schurr v. CNX Gas Corporation, Case No. 2010-2333 (“Schurr
Action”), against the Company, members of the Company’s Board of Directors
(“Board”), certain officers of the Company and CONSOL, and CONSOL, alleging that
the Company’s directors and officers breached their fiduciary duties by, among
other things, placing their own interests and the interests of the Company’s
majority stockholder ahead of those of the Company’s public stockholders, and
further alleging that CNX Gas and CONSOL aided and abetted those breaches of
fiduciary duty;
WHEREAS, on March 30, 2010, Ira Gaines (“Gaines”) filed a putative class action
lawsuit in this Court, captioned Gaines v. CNX Gas Corporation, C.A. No.
5378-VCL (“Gaines Action”), against the Company, members of the Board, and
CONSOL, alleging that the Company’s directors breached their fiduciary duties
by, among other things, (i) engaging in a flawed process and failing to act in
the interests of CNX Gas’s public stockholders, and (ii) agreeing to an
inadequate offer price, and further alleging that CONSOL aided and abetted those
breaches of fiduciary duty;
WHEREAS, on April 12, 2010, Samuel S. Polen filed a putative class action
lawsuit in the Pennsylvania Court, captioned Polen v. CNX Gas Corporation, Case
No. 2010-2626 (together with the Schurr Action, the “Pennsylvania Actions”),
against the Company, members of the Company’s Board, and CONSOL, alleging, among
other things, that the Company’s directors breached their fiduciary duties by
agreeing to sell CNX Gas to CONSOL through an unfair process and for an unfair
price, and that CNX Gas and CONSOL aided and abetted those breaches of fiduciary
duty;
WHEREAS, on April 12, 13, and 20, 2010, Defendants filed motions to stay the
Pennsylvania Actions;
WHEREAS, on April 13, 2010, Hurwitz filed a putative class action lawsuit in
this Court, captioned Hurwitz v. CNX Gas Corporation, C.A. No. 5405-VCL
(“Hurwitz Action”), against the Company, members of the Board, and CONSOL,
alleging that the directors breached their fiduciary duties because they, among
other things, (i) had material conflicts of interest by virtue of Defendants
Harvey, Gupta, and Baxter all being members of CONSOL’s board of directors, and
(ii) as directors of the Company, agreed to accept an inadequate and unfair
price, and further alleging that CNX Gas aided and abetted those breaches of
fiduciary duty;
WHEREAS, on April 15, 2010, the CNX Gas Board formed a special committee
(“Special Committee”) consisting of the Company’s independent director, John R.
Pipski (“Pipski”), to evaluate the Tender Offer;
WHEREAS, Plaintiffs Gaines and Hurwitz jointly served their First Request for
the Production of Documents and Things to All Defendants on April 16, 2010;
WHEREAS, on April 21, 2010, the Court entered an Order of Consolidation and
Appointment of Lead Counsel, which consolidated the Gummel, Gaines, and Hurwitz
Actions under the caption In re CNX Gas Corporation Shareholders Litigation,
C.A. No. 5377-VCL (the “Consolidated Action”), designated Rigrodsky & Long, P.A.
as Plaintiffs’ Co-Lead Counsel, and designated Levi & Korsinsky, LLP as a member
of Plaintiffs’ Executive Committee;
WHEREAS, on April 26, 2010, the Pennsylvania Court entered an Order granting
Defendants’ motions to stay the Pennsylvania Actions;
WHEREAS, on April 28, 2010, CONSOL announced it was commencing the Tender Offer.
The Offer to Purchase was filed with the United States Securities and Exchange
Commission (“SEC”) on April 28, 2010 on Schedule TO (“Schedule TO”). The Tender
Offer was scheduled to expire on May 26, 2010;
WHEREAS, Plaintiffs filed a Motion for Expedited Proceedings on April 28, 2010,
which sought expedited discovery and an expedited hearing and briefing schedule
with respect to Plaintiffs’ concomitantly-filed Motion for Preliminary
Injunction;
WHEREAS, on April 30, 2010, Plaintiffs filed a Motion for Commission directed to
T. Rowe Price, which was granted on May 3, and on May 3, Plaintiffs filed a
Motion for Commission directed to Lazard Ltd. (“Lazard”), the Special
Committee’s financial advisor, which was granted the same day;
WHEREAS, on May 3, 2010, Plaintiffs served a Subpoena ad testificandum and duces
tecum directed to Stifel Nicolaus & Company, Inc. (“Stifel”), CONSOL’s financial
advisor in connection with the Transaction;
WHEREAS, the parties subsequently came to an agreement regarding a schedule for
expedited proceedings and the presentation of Plaintiffs’ Motion for Preliminary
Injunction, and a stipulated Order Regarding Expedited Proceedings was entered
by the Court on May 5, 2010;
WHEREAS, on May 11, 2010, the Special Committee filed its
Solicitation/Recommendation Statement on Schedule 14D-9 (“14D-9”). In the 14D-9,
the Special Committee stated that it expressed no opinion with respect to the
Tender Offer and that it was remaining neutral regarding the Tender Offer;
WHEREAS, on May 12, 2010, Plaintiffs’ counsel took the deposition of Defendant
Harvey;
WHEREAS, on May 12, 2010, Plaintiffs’ counsel took the deposition of Albert
Garner, a managing director of Lazard;
WHEREAS, on May 13, 2010, Plaintiffs’ counsel took the deposition of David
Giroux, a portfolio manager at T. Rowe Price;
WHEREAS, on May 14, 2010, Plaintiffs’ counsel took the deposition of Christopher
Shebby (“Shebby”), a managing director at Stifel;
WHEREAS, on May 14, 2010, Plaintiffs’ counsel took the deposition of Pipski, the
sole member of the Special Committee and the independent director of CNX Gas;
WHEREAS, on May 18, 2010, Plaintiffs filed their Verified Consolidated Class
Action Complaint (“Consolidated Complaint”), alleging, among other things, that
(i) the Special Committee was unable to perform its function of fully evaluating
the Tender Offer because the Special Committee was not granted the authority to
consider other alternatives, (ii) the valuation analysis performed by Lazard was
flawed and skewed in favor of CONSOL, and (iii) negotiations between CONSOL and
T. Rowe Price failed to afford the Company’s minority stockholders any
protection. The Consolidated Complaint also alleged numerous omissions of
material fact in the 14D-9 and in the Schedule TO filed by CONSOL;
WHEREAS, also on May 18, 2010, Plaintiffs filed their Opening Brief in Support
of Their Motion for Preliminary Injunction;
WHEREAS, on May 21, 2010, Defendants filed their Answering Briefs in Opposition
to Plaintiffs’ Motion for a Preliminary Injunction;
WHEREAS, on May 22, 2010, Plaintiffs filed their Reply Brief in Support of Their
Motion for a Preliminary Injunction;
WHEREAS, on May 24, 2010, the Court held an oral argument on the Motion for
Preliminary Injunction;
WHEREAS, on May 25, 2010, the Court entered an Order denying Plaintiffs’ Motion
for Preliminary Injunction and issued its accompanying Opinion. Among other
things, the Opinion stated that the Transaction would be reviewed for entire
fairness. The Court found that Plaintiffs had demonstrated a reasonable
likelihood of success on the merits of their claims regarding the fairness of
the Tender Offer, but found that Plaintiffs’ disclosure claims were meritless.
The Court ultimately denied Plaintiffs’ Motion for Preliminary Injunction
because Plaintiffs had not shown any threat of irreparable harm that could not
be remedied by an award of post-closing damages;
WHEREAS, on May 26, 2010, the Tender Offer expired. Approximately 95% of the
outstanding CNX Gas shares not already owned by CONSOL were tendered in the
offer. A subsidiary of CONSOL then consummated the Merger with CNX Gas on May
28, 2010;
WHEREAS, on June 4, 2010, Defendants filed their Application for Certification
of Interlocutory Appeal;
WHEREAS, on June 25, 2010, Plaintiffs filed a brief in support of their
Opposition to the Application for Certification of Interlocutory Appeal;
WHEREAS, on July 5, 2010, the Court certified the interlocutory appeal. The
Delaware Supreme Court declined to accept the interlocutory appeal in an Order
dated July 8, 2010;
WHEREAS, on June 7, 2010, Pipski, CNX Gas, CONSOL and the Individual Defendants
filed separate Motions to Dismiss the Consolidated Complaint. On June 30, 2010,
Pipski filed his Opening Brief in support of his Motion to Dismiss;
WHEREAS, on July 20, 2010, Plaintiffs filed a second Motion for Commission
directed to T. Rowe Price, which was granted the same day;
WHEREAS, on July 23, 2010, the Court dismissed Pipski from the case pursuant to
a Stipulation and Order of Dismissal. On July 28, 2010, the Court entered a
Stipulation and Order of Partial Dismissal, which dismissed Plaintiffs’
disclosure claims;
WHEREAS, on August 6, 2010, the remaining Defendants filed their Answer to the
Consolidated Complaint;
WHEREAS, Plaintiffs served their Second Request for the Production of Documents
and Things to All Defendants on August 19, 2010;
WHEREAS, on September 15, 2010, Plaintiffs’ counsel took the deposition of John
Wakeman, a portfolio manager at T. Rowe Price;
WHEREAS, on September 17, 2010, Plaintiffs’ counsel took the deposition of Shawn
Driscoll, a research analyst at T. Rowe Price;
WHEREAS, on September 21, 2010, Plaintiffs’ counsel took the deposition of John
Linehan, T. Rowe Price’s Director of U.S. Equity;
WHEREAS, on September 29, 2010, Plaintiffs filed a Motion for Commission
directed to Dominion Resources, Inc., which was granted on October 4, 2010;
WHEREAS, on November 9, 2010, Gaines voluntarily dismissed his claims against
Defendants, while the remaining Plaintiffs continued to prosecute their claims;
WHEREAS, on December 3, 2010, Defendants’ counsel took the deposition of
Plaintiff Gummel;
WHEREAS, on December 9, 2010, Defendants’ counsel took the deposition of
Plaintiff Hurwitz;
WHEREAS, on December 17, 2010, Plaintiffs filed a Motion for Class
Certification;
WHEREAS, on January 20, 2011, the Court entered a Stipulated Order Granting
Plaintiffs’ Motion for Class Certification, which certified a class pursuant to
Rule 23(b)(3) consisting of:
Any and all record holders and beneficial owners of common stock of CNX Gas at
any time from March 21, 2010 through and including May 28, 2010. Excluded from
the Class are Defendants, T. Rowe Price, and any person, firm, trust,
corporation, or other entity related to or affiliated with any Defendant or T.
Rowe Price;


WHEREAS, on February 18, 2011, Plaintiffs’ counsel continued their deposition of
Defendant Harvey;
WHEREAS, on March 10, 2011, Plaintiffs’ counsel continued their deposition of
Shebby;
WHEREAS, on March 11, 2011, Plaintiffs’ counsel took the deposition of Defendant
Baxter;    
WHEREAS, on March 25, 2011, Plaintiffs’ counsel took the deposition of Defendant
Gupta;
WHEREAS, on March 29, 2011, Plaintiffs’ counsel took the deposition of Patrick
Keeley, co-head of investment banking at Stifel;    
WHEREAS, on April 1, 2011, Plaintiffs’ counsel took the deposition of Jerome
Richey, Chief Legal Officer and Secretary for CONSOL and CNX Gas at the time of
the Tender Offer;
WHEREAS, Plaintiffs filed with the Court and served upon Defendants the expert
reports of Daniel Beaulne (“Beaulne”), Plaintiffs’ valuation expert, on April
29, 2011, May 27, 2011, and May 21, 2012;
WHEREAS, Defendants served expert reports of Dr. Scott T. Jones (“Jones”),
Defendants’ valuation expert, on April 29, 2011, May 27, 2011, and June 20,
2012;
WHEREAS, on May 4, 2011, the Court granted a Stipulation whereby counsel for
plaintiff Gaines withdrew from the Consolidated Action;
WHEREAS, on September 7, 2011, Plaintiffs served their Third Request for the
Production of Documents and Things to All Defendants;
WHEREAS, on November 23, 2011, Plaintiffs filed a Motion to Extend the Fact
Discovery Deadline and to Compel Production of Responsive Documents;
WHEREAS, on December 6, 2011, the Court entered a Briefing Schedule Regarding
Plaintiffs’ Motion to Extend the Fact Discovery Deadline and to Compel
Production of Responsive Documents;
WHEREAS, on July 19, 2012, Plaintiffs’ counsel took the deposition of Jones;
WHEREAS, on July 20, 2012, Defendants’ counsel took the deposition of Beaulne;
WHEREAS, on January 9, 2013, Plaintiffs’ counsel took the deposition of Stephen
M. Kenney, an employee of CONSOL;
WHEREAS, throughout the course of the Consolidated Action, Defendants and third
parties produced, and Plaintiffs’ counsel reviewed, over 95,000 pages of
documents, including, inter alia, Board meeting minutes, Board presentations,
and banker books;
WHEREAS, on January 9, 2013, the Court entered the Stipulated Fifth Amended
Pre-Trial Scheduling Order that, among other things, scheduled a four-day trial
to commence on March 11, 2013;
WHEREAS, on January 22, 2013, Plaintiffs filed their Opening Pre-Trial Brief,
which argued, inter alia, that the process by which Defendants agreed to the
Tender Offer was unfair, that the price paid in the Transaction was unfairly low
and did not reflect the fair value of the Company, and that Defendants should
bear the burden of proof to show the Transaction was entirely fair. Plaintiffs
further argued that the negotiations between CONSOL and T. Rowe Price were not
at arms’ length and the Special Committee was rendered powerless to negotiate a
better deal, adopt other defensive measures, or seek alternative bidders;
WHEREAS, on January 28, 2013, Plaintiffs filed an Unopposed Motion for Approval
of Class Notice, which was granted by the Court on January 31, 2013;
WHEREAS, beginning on or about February 13, 2013, the Notice of Pendency of
Class Action and Class Certification (“Class Notice”) was disseminated to the
Class, which notified stockholders of, among other things, their right to
request exclusion from the Class and the procedure to do so. To Plaintiffs’
counsel’s knowledge, only one exclusion request has been received to date, which
request was filed prior to the March 4, 2013 deadline for doing so (the
“Exclusion Request”);
WHEREAS, on February 19, 2013, CNX Gas, CONSOL and the Individual Defendants
filed their Pretrial Brief, arguing that the Court’s preliminary injunction
Opinion holding that the unified standard was the appropriate standard by which
to review the Tender Offer departed from existing Delaware Court of Chancery and
Supreme Court precedent. Defendants also argued that they structured the
Transaction in good-faith compliance with then-existing Delaware law. Defendants
further argued that, even if the Transaction were to be subject to entire
fairness review, the price offered by CONSOL was entirely fair and Plaintiffs
and the Class sustained no damages;
WHEREAS, on February 21, 2013, Plaintiffs and Defendants engaged in a one-day
in-person mediation session in Washington, D.C., conducted in good faith with
arm’s-length negotiations under the supervision and with the assistance of JAMS
mediators and arbitrators;
WHEREAS, following mediation, Plaintiffs’ counsel prepared a Pre-Trial
Stipulation and Order and continued to prepare for trial;
WHEREAS, good faith, arm’s-length mediated negotiations continued telephonically
following the one-day in-person mediation session;
WHEREAS, on February 28, 2013, the Parties reached an agreement in principle to
settle the Consolidated Action and resolve Plaintiffs’ claims on the basis that
Defendants would pay $42,730,913.50, to be distributed to the Class, which
amount approximated the difference between $38.25 per share and $41.00 per share
for each share owned by members of the Class at the time of the Closing (as
defined herein);
WHEREAS, on March 1, 2013, counsel for the Parties informed the Court of the
agreement in principle to settle the Consolidated Action, and requested
adjournment of the upcoming deadlines and trial dates;
WHEREAS, Defendants acknowledge that negotiations with Plaintiffs’ counsel were
the sole cause of the assumption by Defendants of the obligation to make the
Settlement Payment (defined below) pursuant to the Settlement;
WHEREAS, Defendants have denied, and continue to deny, all allegations of
wrongdoing, fault, liability or damage with respect to all claims asserted in
the Consolidated Action and the Pennsylvania Actions, including that they have
committed any violations of law, that they have acted improperly in any way, and
that they have any liability or owe any damages of any kind to Plaintiffs and/or
the Class, but are entering into this Stipulation solely because they consider
it desirable that the Consolidated Action be settled and dismissed with
prejudice in order to, among other things, (i) eliminate the uncertainty,
burden, inconvenience, expense, and distraction of further litigation, and (ii)
finally put to rest and terminate all the claims that were or could have been
asserted by Plaintiffs or any other member of the Class against Defendants in
the Consolidated Action, the Pennsylvania Actions, or in any other action, in
any court or tribunal, relating to the Transaction;
WHEREAS, the entry by Plaintiffs into this Stipulation is not an admission as to
the lack of any merit of any claims asserted in the Consolidated Action. In
negotiating and evaluating the terms of this Stipulation, Plaintiffs’ counsel
considered the legal and factual defenses to Plaintiffs’ claims that Defendants
raised and might have raised throughout the pendency of the Consolidated Action.
In addition, Plaintiffs considered the benefits to be provided to the Class
through the Settlement Payment. Based upon their evaluation, Plaintiffs and
Plaintiffs’ counsel have determined that the Settlement set forth in this
Stipulation is fair, reasonable and adequate to Plaintiffs and the Class, and
that it confers substantial benefits upon the Class;
WHEREAS, the Parties recognize the time and expense that would be incurred by
further litigation and the uncertainties inherent in such litigation;
WHEREAS, the Settlement (defined below) of the Consolidated Action on the terms
and conditions set forth herein includes, but is not limited to, a release of
all claims that were or could have been asserted in the Consolidated Action;
NOW, THEREFORE, IT IS HEREBY STIPULATED, CONSENTED TO AND AGREED, by Plaintiffs,
for themselves and on behalf of the Class, and Defendants that, subject to the
approval of the Court and pursuant to Court of Chancery Rule 23 and the other
conditions set forth herein, for the good and valuable consideration set forth
herein and conferred on Plaintiffs and the Class, the Consolidated Action shall
be finally and fully settled, compromised and dismissed, on the merits and with
prejudice, and that the Released Claims shall be finally and fully compromised,
settled, released and dismissed with prejudice as to the Released Parties, in
the manner and upon the terms and conditions hereafter set forth.
A.
Definitions

1.The following capitalized terms, used in this Stipulation and its Exhibits,
shall have the meanings specified below:
(a)    “Account” means an account at PNC Bank, NA, with Class Counsel (defined
herein) as escrow agent, which is to be maintained by the Paying Agent (defined
herein) and into which the Settlement Amount shall be deposited. The funds
deposited into the Account shall be invested in instruments backed by the full
faith and credit of the United States Government or an agency thereof, or if the
yield on such instruments is negative, in an account fully insured by the United
States Government or an agency thereof.
(b)    “Administrative Costs” means all costs and expenses associated with
providing notice of the Settlement to the Class or otherwise administering or
carrying out the terms of the Settlement.
(c)    “Class” means any and all record holders and beneficial owners of common
stock of CNX Gas Corporation at any time from March 21, 2010 through and
including May 28, 2010 (the “Class Period”). Excluded from the Class are
Defendants, T. Rowe Price, and any person, firm, trust, corporation, or other
entity related to or affiliated with any Defendant or T. Rowe Price (other than
employees of such entities who were not directors or officers during the Class
Period), as well as the stockholders who submitted the Exclusion Request.
(d)    “Class Counsel” means Rigrodsky & Long, P.A.
(e)    “Class Member” or “Class Members” mean a member or members of the Class.
(f)    “Effective Date” means the first business day following the date on which
all of the conditions set forth in Paragraph 14 hereof shall have occurred.
(g)     “Fee and Expense Award” means an award to Class Counsel of fees and
expenses to be paid from the Settlement Amount (defined herein) approved by the
Court in accordance with this Stipulation and in full satisfaction of any and
all claims for attorneys’ fees that have been, could be or could have been
asserted by Plaintiffs’ counsel or any other counsel for any member of the
Class.
(h)    “Final,” when referring to the Order and Final Judgment, means that the
Order and Final Judgment has been entered by the Court and one of the following
has occurred: (i) the time for the filing or noticing of any motion for
reconsideration, appeal, or other review of the Order and Final Judgment has
expired without any such filing or notice, or (ii) the Order and Final Judgment
has been affirmed in all material respects on an appeal or after reconsideration
or other review and is no longer subject to review upon appeal, reconsideration,
or other review, and the time for any petition for reconsideration, reargument,
appeal or review of the Order and Final Judgment or any order affirming the
Order and Final Judgment has expired; provided, however, that any disputes or
appeals relating solely to the amount, payment or allocation of attorneys’ fees
and expenses shall have no effect on finality for purposes of determining the
date on which the Order and Final Judgment became final, and shall not otherwise
prevent, limit, or otherwise affect the Order and Final Judgment or prevent,
limit, delay or hinder the Order and Final Judgment’s becoming final.
(i)    “Final Approval of the Fee Application” shall be deemed to occur on the
first business day following the date any award of attorneys’ fees and expenses
in connection with the Fee Application (defined herein) becomes final and no
longer subject to further appeal or review, whether by affirmance on or
exhaustion of any possible appeal or review, lapse of time or otherwise.
(j)    “Net Settlement Amount” means the Settlement Amount as defined herein
less any Fee and Expense Award and Administrative Costs.
(k)    “Order and Final Judgment” means the Order and Final Judgment to be
entered in the Consolidated Action substantially in the form attached as Exhibit
D hereto or as modified by the Court with the written consent of the Parties or
as modified by agreement of the Parties in writing.
(l)    “Person” means any individual, corporation, partnership, limited
liability company, association, affiliate, joint stock company, estate, trust,
unincorporated association, entity, government and any political subdivision
thereof, or any other type of business or legal entity.
(m)    “Released Claims” means any and all manner of claims, demands, rights,
liabilities, losses, obligations, duties, damages, costs, debts, expenses,
interest, penalties, sanctions, fees, attorneys’ fees, actions, potential
actions, causes of action, suits, agreements, judgments, decrees, matters,
issues and controversies of any kind, nature or description whatsoever, whether
known or unknown, disclosed or undisclosed, accrued or unaccrued, apparent or
not apparent, foreseen or unforeseen, matured or not matured, suspected or
unsuspected, liquidated or not liquidated, fixed or contingent, including
Unknown Claims (defined below), that Plaintiffs or any or all other Class
Members ever had, now have, or may have, whether direct, derivative, individual,
class, representative, legal, equitable or of any other type, or in any other
capacity, against any of the Released Parties (defined below), whether based on
state, local, foreign, federal, statutory, regulatory, common or other law or
rule (including, but not limited to, any claims under federal securities laws,
including such claims within the exclusive jurisdiction of the federal courts,
or state disclosure law or any claims that could be asserted derivatively on
behalf of CNX Gas), which, now or hereafter, are based upon, arise out of,
relate in any way to, or involve, directly or indirectly, (i) the Transaction
(including either or both of the Tender Offer and the Merger), (ii) any
deliberations or negotiations in connection with the Transaction, (iii) the
consideration received by Class Members or by any other Person in connection
with the Transaction, (iv) the Schedule TO, the 14D-9 or any other disclosures,
public filings, periodic reports, press releases, proxy statements or other
statements issued, made available or filed relating, directly or indirectly, to
the Transaction, (v) the fiduciary duties and obligations of the Released
Parties in connection with the Transaction, (vi) any of the allegations in any
complaint or amendment(s) thereto filed in the Consolidated Action, including in
any of its constituent actions, or the Pennsylvania Actions, or (vii) any other
actions, transactions, occurrences, statements, representations,
misrepresentations, omissions, allegations, facts, practices, events, claims or
any other matters, things or causes whatsoever, or any series thereof, that
were, could have been, or in the future can or might be alleged, asserted, set
forth, claimed, embraced, involved, or referred to in, or otherwise related,
directly or indirectly, in any way to, the Consolidated Action or the
Pennsylvania Actions, or the subject matter of those actions; provided, however,
that the Released Claims shall not include claims to enforce the Settlement.
(n)    Whether or not any or all of the following Persons were named, served
with process or appeared in the Consolidated Action, “Released Parties” means
(i) Defendants (i.e., CNX Gas, CONSOL, Harvey, Baxter, and Gupta), (ii) any
Person which is, was, or will be related to or affiliated with any or all of
Defendants or in which any or all of Defendants has, had, or will have a
controlling interest, and (iii) each and all of the foregoing’s respective past,
present, or future family members, spouses, heirs, trusts, trustees, executors,
estates, administrators, beneficiaries, distributees, foundations, agents,
employees, fiduciaries, general or limited partners or partnerships, joint
ventures, member firms, limited liability companies, corporations, parents,
subsidiaries, divisions, affiliates, associated entities, stockholders,
principals, officers, managers, directors, managing directors, members, managing
members, managing agents, predecessors, predecessors-in-interest, successors,
successors-in-interest, assigns, financial or investment advisors, advisors,
consultants, investment bankers, entities providing any fairness opinion,
underwriters, brokers, dealers, lenders, commercial bankers, attorneys, personal
or legal representatives, accountants, insurers, co-insurers, reinsurers, and
associates.
(o)    “Settlement” means the settlement of the Consolidated Action between and
among Plaintiffs, on behalf of themselves and the Class, and Defendants, as set
forth in this Stipulation.
(p)    “Settlement Amount” means a total of forty-two million, seven hundred
thirty thousand nine hundred thirteen dollars and fifty cents in cash
($42,730,913.50). Defendants and/or their insurers will fund in its entirety the
Settlement Amount. Nothing in this paragraph shall have an effect on the
respective rights and obligations between or among Defendants or their
respective insurers, or upon any separate agreements concerning the claims,
defenses, debts, obligations or payments between or among Defendants.
(q)    “Settlement Hearing” means the hearing to be held by the Court to
determine whether to amend the Court’s previous Stipulated Order Granting
Plaintiffs’ Motion for Class Certification (and/or re-certify the Class) on the
terms described in Paragraph 3 hereof, whether Plaintiffs and Class Counsel have
adequately represented the Class, whether the proposed Settlement should be
approved as fair, reasonable and adequate to the Class, whether all Released
Claims should be dismissed with prejudice, whether an Order and Final Judgment
approving the Settlement should be entered, and whether and in what amount any
award of attorneys’ fees and reimbursement of expenses should be paid to
Plaintiffs’ counsel out of the Settlement Amount.
(r)    “Settlement Payment Recipients” means all Class Members who were
beneficial holders of CNX Gas common stock on May 26, 2010, or if they did not
tender their shares in the Tender Offer, at the time of the consummation of the
short-form merger on May 28, 2010 (the “Closing”), and who received
consideration for shares of CNX Gas common stock in the Transaction, and who
submitted a valid claim form in the form attached hereto as Exhibit C (the
“Proof of Claim”) to the Paying Agent.
(s)    “Unknown Claims” means any claim that any Plaintiff or any other Class
Member does not know or suspect exists in his, her or its favor at the time of
the release of the Released Claims as against the Released Parties, including
without limitation those which, if known, might have affected the decision to
enter into the Settlement or to object or to not object to the Settlement. With
respect to any of the Released Claims, the Parties stipulate and agree that upon
the occurrence of the Effective Date, Plaintiffs shall expressly and each Class
Member shall be deemed to have, and by operation of the Order and Final Judgment
shall have, expressly waived, relinquished and released any and all provisions,
rights and benefits conferred by or under Cal. Civ. Code § 1542 or any law of
the United States or any state of the United States or territory of the United
States, or principle of common law, which is similar, comparable or equivalent
to Cal. Civ. Code § 1542, which provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Plaintiffs acknowledge, and the Class Members by operation of law shall be
deemed to have acknowledged, that they may discover facts in addition to or
different from those now known or believed to be true with respect to the
Released Claims, but that it is the intention of Plaintiffs, and by operation of
law the Class Members, to completely, fully, finally and forever extinguish any
and all Released Claims, known or unknown, suspected or unsuspected, which now
exist, or heretofore existed, or may hereafter exist, and without regard to the
subsequent discovery of additional or different facts. Plaintiffs acknowledge,
and the Class Members by operation of law shall be deemed to have acknowledged,
that the inclusion of “Unknown Claims” in the definition of “Released Claims”
was separately bargained for and was a material element of the Settlement and
was relied upon by each and all of Defendants in entering into the Settlement
Agreement.
B.
Settlement Consideration

2.    In consideration for the full and final release, settlement, dismissal,
and discharge of any and all Released Claims against the Released Parties, the
Parties have agreed to the following consideration:
(a)    The “Settlement Payment”:
(i)    Within five (5) business days after the Court’s entry of the Scheduling
Order (defined herein and attached as Exhibit A), $400,000 of the Settlement
Amount (the “Administration Fund”) shall be deposited into the Account, provided
that Class Counsel has timely provided complete wire transfer information and
instructions to Defendants. The Administration Fund shall be used by Class
Counsel or its designees only to pay reasonable and necessary Administrative
Costs.
(ii)    Within ten (10) business days after the Effective Date, the remaining
Settlement Amount shall be deposited (net of the $400,000 Administration Fund
advancement provided for in subsection (i), above) into the Account, provided
that Class Counsel has timely provided complete wire transfer information and
instructions to Defendants. The Account shall be administered by a paying agent
chosen by Class Counsel (the “Paying Agent”) and shall be used (i) to pay any
Fee and Expense Award, (ii) to pay Administrative Costs, and (iii) following the
payment of the foregoing (i) and (ii), for subsequent disbursement of the Net
Settlement Amount to the Settlement Payment Recipients as provided in Paragraph
2(b) hereof.
(iii)    Apart from the payment of the Settlement Amount in accordance with this
Paragraph 2(a), Defendants shall have no further monetary obligation to
Plaintiffs, the Class, any Class Member, Class Counsel, or any other Plaintiffs’
counsel. The Settlement Amount shall be paid without waiver of any right of
Defendants to pursue claims against any insurers who have not reached separate
settlements with Defendants regarding their contribution to the Settlement
Amount.
(iv)    Class Counsel shall be solely responsible for determining whether any
taxes of any kind are due on income earned by the Account, for filing any
necessary tax returns, and for causing any necessary taxes to be paid. Any such
taxes, as well as any expenses incurred by Class Counsel in connection with
determining the amount of, and paying, such taxes shall be considered
Administrative Costs and shall be paid out of the Settlement Amount.
(b)    Distribution of the Net Settlement Amount: As soon as reasonably
practicable after the Effective Date, the Net Settlement Amount will be
disbursed by the Paying Agent to the Settlement Payment Recipients and will be
allocated on a per-share basis amongst the Settlement Payment Recipients who
have submitted to the Paying Agent a valid Proof of Claim by the deadline
provided in the Notice (defined herein) based on the number of shares of CNX Gas
common stock held by the applicable Settlement Payment Recipient upon the
Closing (provided that if a Settlement Payment Recipient held shares of CNX Gas
common stock in registered form and has not submitted a letter of transmittal as
of the Effective Date, such payment shall be allocated to such Settlement
Payment Recipient but will not be remitted until such Settlement Payment
Recipient has submitted its letter of transmittal or other satisfactory proof
sufficient to determine whether such Class Member is a Settlement Payment
Recipient) (the “Initial Distribution”). Defendants shall have no input,
responsibility or liability for any claims, payments or determinations by the
Paying Agent in respect of Class Member claims for payment under this
Settlement. If Plaintiffs and/or the Paying Agent have made reasonable efforts
to have Settlement Payment Recipients claim their payments, and the amount of
the Net Settlement Amount that remains unclaimed by the Settlement Payment
Recipients (the “Unclaimed Amount”) exceeds $100,000 after a period of six (6)
months after the Initial Distribution, then the Unclaimed Amount will be
re-disbursed by the Paying Agent for payment to all Settlement Payment
Recipients, who claimed their payments in the Initial Distribution, on a pro
rata basis. If, however, after a period of six (6) months after the Initial
Distribution, the amount of the Unclaimed Amount is equal to or less than
$100,000, or if any of the Unclaimed Amount remains unclaimed after the
re-disbursement described in the preceding sentence, then any such unclaimed
amount of the Net Settlement Amount shall be donated to the Delaware Combined
Campaign for Justice.
(c)    Costs of Distribution and Reservation of Rights: Plaintiffs or their
designee shall pay out of the Account any and all costs associated with the
allocation and distribution of the Net Settlement Amount (including the costs of
any re-distribution of the Net Settlement Amount and the costs associated with
any charitable donation).
(d)    Other than as provided herein, Defendants, their insurers, and the
Released Parties shall have no involvement in, responsibility for, or liability
relating to the distribution of the Net Settlement Payment to Class Members. No
Class Member shall have any claim against any Plaintiff, Plaintiffs’ counsel,
any Defendant, any of the Released Parties, or any of their counsel or insurers
based on the distributions made substantially in accordance with this
Stipulation and/or orders of the Court.
C.
Amendment to Class Certification Order

3.    The Parties agree that Plaintiffs shall request that the Court amend its
previous Stipulated Order Granting Plaintiffs’ Motion for Class Certification,
dated January 20, 2011 (the “Certification Order”), to provide, in the Order and
Final Judgment, that the Class shall be recertified for settlement purposes
pursuant to Court of Chancery Rules 23(a) and 23(b)(1) and/or (b)(2). The
definition of the Class also shall be modified to exclude from the Class, in
addition to those Persons already excluded pursuant to the Certification Order,
the stockholders who submitted the Exclusion Request.
D.
Settlement Consideration, Releases, and Scope of the Settlement

4.    Defendants shall make or shall cause their insurers to make the Settlement
Payment, which shall be distributed to the Settlement Payment Recipients
pursuant to Paragraph 2(b) hereof.
5.    The Settlement Payment having been agreed to and provided in consideration
for the full and final settlement and dismissal with prejudice of the
Consolidated Action and the release of any and all Released Claims, including
claims asserted in the Pennsylvania Actions, no Defendant or other Released
Party shall have any obligation to pay or bear any additional amounts, expenses,
costs, damages, or fees to or for the benefit of Plaintiffs or any Class Member
in connection with this Settlement, including but not limited to attorneys’ fees
and expenses for any counsel to any Class Member, or any costs of notice or
settlement administration or otherwise.
6.    As of the Effective Date, the Consolidated Action and the Released Claims
shall be dismissed with prejudice, on the merits and without costs, except as
provided herein.
7.    As of the Effective Date, Plaintiffs and all Class Members, on behalf of
themselves, and any and all of their respective successors-in-interest,
successors, predecessors-in-interest, predecessors, representatives, trustees,
executors, administrators, estates, heirs, assigns or transferees, immediate and
remote, and any person or entity acting for or on behalf of, or claiming under,
any of them, and each of them, agree to release and forever discharge, and by
operation of the Order and Final Judgment shall release and forever discharge,
all Released Claims as against all Released Parties.
8.    As of the Effective Date, Defendants and all Released Parties agree to
fully, completely, finally, and forever release, relinquish and discharge
Plaintiffs and Plaintiffs’ counsel from all claims, including Unknown Claims,
arising out of or relating to the institution, prosecution, settlement, or
resolution of the Consolidated Action (provided, however, that this release,
relinquishment and discharge shall not include claims by the Parties hereto to
enforce the terms of the Settlement or Settlement Agreement).
9.    As of the Effective Date, the Released Parties shall be deemed to be
released and forever discharged from all of the Released Claims.
10.    As of the Effective Date, Plaintiffs and all Class Members, and any and
all of their respective successors-in-interest, successors,
predecessors-in-interest, predecessors, representatives, trustees, executors,
administrators, estates, heirs, assigns or transferees, immediate and remote,
and any person or entity acting for or on behalf of, or claiming under, any of
them, and each of them, will be forever barred and enjoined from commencing,
instituting, maintaining, prosecuting or asserting, either directly or in any
other capacity, in any forum, any Released Claims against any of the Released
Parties.
E.
Submission of the Settlement to the Court for Approval

11.    As soon as practicable after this Settlement Agreement has been executed,
the Parties shall jointly apply to the Court for entry of an Order in the form
attached hereto as Exhibit A (the “Scheduling Order”), providing for, among
other things: (a) the mailing to the Class Members of the Notice of Proposed
Settlement of Class Action, Settlement Hearing and Right to Appear (the
“Notice”) substantially in the form attached hereto as Exhibit B together with a
Proof of Claim substantially in the form attached hereto as Exhibit C; (b) the
scheduling of the Settlement Hearing to consider: (i) the proposed Settlement,
(ii) the joint request of the parties that the Order and Final Judgment be
entered substantially in the form attached hereto as Exhibit D, (iii) amendment
of the Court’s previous Stipulated Order Granting Plaintiffs’ Motion for Class
Certification on the terms described in Paragraph 3 hereof, and (iv) the Fee
Application, and any objections to the foregoing; and (c) the injunction against
the prosecution of any of the Released Claims pending further order of the
Court. At the Settlement Hearing, the Parties shall jointly request that the
Order and Final Judgment be entered substantially in the form attached hereto as
Exhibit D.
12.    Plaintiffs shall be responsible for providing notice of the Settlement to
the Class. Defendants shall cooperate with Plaintiffs toward Plaintiffs’
obligation for providing notice, including but not limited to providing the last
known address and phone number of all stockholders of record of CNX Gas common
stock as of the Closing, and, to the extent reasonably available to Defendants
for a relevant date prior to the Closing, providing a NOBO list. All costs of
providing notice, as well as all other Administrative Costs, shall be paid from
the Account, and no Defendant shall have any further responsibility for such
costs. Notice shall be provided in accordance with the Scheduling Order.
13.    Prior to the Settlement Hearing (as defined herein), Plaintiffs’ counsel
and/or any administrator retained by them shall file with the Court an
appropriate declaration or affidavit with respect to the preparation and mailing
of the Notice.
F.
Conditions of Settlement

14.    This Settlement Agreement is expressly conditioned on and subject to each
of the following conditions and, except as provided in Paragraph 20, shall be
cancelled and terminated unless:
(a)    The Court enters the Scheduling Order substantially in the form attached
hereto as Exhibit A;
(b)    The Court enters the Order and Final Judgment; and
(c)    The Order and Final Judgment becomes Final.
G.
Attorneys’ Fees and Expenses

15.    Plaintiffs’ counsel intend to petition the Court for an award of
attorneys’ fees in an aggregate amount of 27.5% of the Settlement Amount plus
reimbursement of expenses incurred in connection with the Consolidated Action
(the “Fee Application”), which petition will be wholly inclusive of any request
for attorneys’ fees and expenses on behalf of any Class Member or his, her or
its counsel in connection with the Settlement. Defendants agree not to oppose
this request and shall take no position as to the Fee Application. The Parties
acknowledge and agree that any attorneys’ fees and expenses awarded by the Court
in the Consolidated Action to Plaintiffs’ counsel shall be paid solely from the
Settlement Payment. The Fee Application shall be the only petition for
attorneys’ fees and expenses filed by or on behalf of Plaintiffs and Plaintiffs’
counsel. The Parties shall cooperate in opposing any other petition for an award
of attorneys’ fees or reimbursement of expenses in connection with any other
litigation concerning the Transaction. In the event that the Court awards any
attorney’s fees or reimbursement of expenses to counsel for any Class Member
other than Class Counsel in connection with the Settlement, including counsel
for any plaintiff in the Pennsylvania Actions, such fees and/or expenses shall
be paid out of the Settlement Amount and no Defendant shall have any further
responsibility therefor.
16.    Prior to disbursement of the Net Settlement Amount, and in any event
within three (3) business days of the latter of (i) the entry of an Order by the
Court awarding attorney’s fees and expenses to Plaintiffs’ counsel or (ii) the
funding of the Settlement Amount in the Account as described in Paragraph 2(a),
the Paying Agent shall disburse from the Account to Class Counsel an amount
equal to the Fee and Expense Award. In the event that the Fee and Expense Award
is disapproved, reduced, reversed or otherwise modified, as a result of any
further proceedings including any successful collateral attack, then Class
Counsel shall, within five (5) business days after Class Counsel receives notice
of any such disapproval, reduction, reversal or other modification of the Fee
and Expense Award, return to the Account, as applicable, either the entirety of
the Fee and Expense Award or the difference between the attorneys’ fees and
expenses awarded by the Court in the Fee and Expense Award on the one hand, and
any attorneys’ fees and expenses ultimately and finally awarded on appeal,
further proceedings on remand or otherwise on the other hand.
17.    Final resolution by the Court of the Fee Application shall not be a
precondition to the Settlement or the dismissal of the Consolidated Action in
accordance with the Settlement and this Stipulation, and the Fee Application may
be considered separately from the Settlement. Neither any failure of the Court
or any other court (including any appellate court) to approve the Fee
Application in whole or in part, nor any other reduction, modification, or
reversal of the award order or failure of the award order to become final, shall
have any impact on the effectiveness of the Settlement, provide any of the
Parties with the right to terminate the Settlement or this Stipulation, or
affect or delay the binding effect or finality of the Order and Final Judgment
and the release of the Released Claims. Notwithstanding any other provision of
this Stipulation, no fees or expenses shall be paid to Plaintiffs’ counsel in
the absence of the occurrence of Final Approval of the Fee Application.
18.    Plaintiffs’ counsel warrant that no portion of any Fee and Expense Award
shall be paid to any Plaintiff or any Class Member, except as approved by the
Court.
H.
Stay Pending Final Court Approval

19.    Plaintiffs agree to stay the proceedings in the Consolidated Action, and
to stay and not to initiate any and all other proceedings other than those
incident to the Settlement itself, pending the occurrence of the Effective Date.
The Parties’ respective deadlines to respond to any filed or served pleadings or
discovery requests are extended indefinitely. The Parties also agree to use
their best efforts to prevent, stay or seek dismissal of or oppose entry of any
interim or final relief in favor of any Class Member in any other litigation
against any of the Released Parties which challenges the Settlement, the
Transaction, including any transactions contemplated thereby, or otherwise
involves, directly or indirectly, a Released Claim.
I.
Effect of Disapproval, Cancellation or Termination

20.    If either (a) the Court does not enter the Order and Final Judgment, (b)
the Court enters the Order and Final Judgment but on or following appellate
review the Order and Final Judgment is modified or reversed in any material
respect, or (c) any of the other conditions of Paragraph 14 is not satisfied,
this Stipulation shall be cancelled and terminated unless counsel for each of
the Parties to this Stipulation, within ten (10) business days from receipt of
such ruling or notice of such event, agrees in writing with counsel for the
other Parties hereto to proceed with this Stipulation and Settlement, including
only with such modifications, if any, as to which all other Parties in their
sole judgment and discretion may agree in writing. For purposes of this
paragraph, an intent to proceed shall not be valid unless it is expressed in a
signed writing. Neither a modification nor a reversal on appeal of the amount of
fees, costs and expenses awarded by the Court to Plaintiffs’ counsel in the
Consolidated Action shall be deemed a material modification of the Order and
Final Judgment or this Stipulation. Notwithstanding any other provision hereof,
each Defendant shall have the right to withdraw from the Settlement in the event
that any claim related to the subject matter of the Consolidated Action, the
Transaction, or the Released Claims is commenced or prosecuted against any of
the Released Parties in any court prior to the Effective Date, and (following a
motion by any Defendant and subject to the Parties’ obligations in Paragraph 19
hereof) any such claim is not dismissed with prejudice or stayed in
contemplation of dismissal with prejudice following the Effective Date.
21.    If this Stipulation is terminated pursuant to Paragraph 20 hereof, (a)
Plaintiffs shall within ten (10) business days cause to be refunded to CONSOL
all amounts held in the Account as of the date of termination (i.e., the
Administration Fund, plus any interest earned thereon and less any reasonable
and necessary Administrative Costs incurred prior to such date), and (b) all of
the Parties to this Stipulation shall be deemed to have reverted to their
respective litigation status immediately prior to the execution of the
Stipulation, and they shall proceed in all respects as if the Stipulation had
not been executed (except for Paragraphs 20, 21, 27, and 28 hereof, which shall
survive the occurrence of any such event) and the related orders had not been
entered, and in that event all of their respective claims and defenses as to any
issue in the Consolidated Action shall be preserved without prejudice in any
way. Furthermore, in the event of such termination, Plaintiffs and Plaintiffs’
counsel agree that neither this Stipulation, nor any statements made in
connection with the negotiation of this Stipulation, may be used or entitle any
Party to recover any fees, costs or expenses incurred in connection with the
Consolidated Action or in connection with any other litigation or judicial
proceeding.
J.
Miscellaneous Provisions

22.    All of the Exhibits referred to herein shall be incorporated by reference
as though fully set forth herein.
23.    This Stipulation may be amended, modified or waived only by a written
instrument signed by counsel for all Parties hereto or their successors.
24.    The Parties represent and agree that the terms of the Settlement were
negotiated at arm’s length and in good faith by the Parties, and reflect a
settlement that was reached voluntarily based upon adequate information and
sufficient discovery and after consultation with experienced legal counsel.
25.    If any deadline set forth in this Stipulation or the Exhibits thereto
falls on a Saturday, Sunday or legal holiday, that deadline will be continued to
the next business day.
26.    The headings in this Stipulation are solely for the convenience of the
attorneys for the Parties and the relevant courts. The headings shall not be
deemed to be a part of this Stipulation and shall not be considered in
construing or interpreting this Stipulation.
27.    Neither this Stipulation, nor the fact or any terms of the Settlement, or
any negotiations or proceedings in connection therewith, is evidence, or a
presumption, admission or concession by any Party in the Consolidated Action,
any signatory hereto or any Released Party, of any fault, liability or
wrongdoing whatsoever, or lack of any fault, liability or wrongdoing, as to any
facts or claims alleged or asserted in the Consolidated Action, or any other
actions or proceedings. This Stipulation is not a finding or evidence of the
validity or invalidity of any claims or defenses in the Consolidated Action or
any other actions or proceedings, or any wrongdoing by any of the Defendants
named therein or any damages or injury to any Class Member. Neither this
Stipulation, nor any of the terms and provisions of this Stipulation, nor any of
the negotiations or proceedings in connection therewith, nor any of the
documents or statements referred to herein or therein, nor the Settlement, nor
the fact of the Settlement, nor the settlement proceedings, nor any statements
in connection therewith, (a) shall (i) be argued to be, used or construed as,
offered or received in evidence as, or otherwise constitute an admission,
concession, presumption, proof, evidence, or a finding of any liability, fault,
wrongdoing, injury or damages, or of any wrongful conduct, acts or omissions on
the part of any of the Released Parties, or of any infirmity of any defense, or
of any damage to any Plaintiff or Class Member, or (ii) otherwise be used to
create or give rise to any inference or presumption against any of the Released
Parties concerning any fact alleged or that could have been alleged, or any
claim asserted or that could have been asserted in the Consolidated Action, or
of any purported liability, fault, or wrongdoing of the Released Parties or of
any injury or damages to any person or entity, or (b) shall otherwise be
admissible, referred to or used in any proceeding of any nature, for any purpose
whatsoever; provided, however, that (x) the Stipulation and/or Order and Final
Judgment may be introduced in any proceeding, whether in the Court or otherwise,
as may be necessary to argue that the Stipulation and/or Order and Final
Judgment has res judicata, collateral estoppel or other issue or claim
preclusion effect or to otherwise consummate or enforce the Settlement and/or
Order and Final Judgment and (y) Plaintiffs and Plaintiffs’ counsel may refer to
the final, executed version only of this Stipulation in connection with the Fee
Application.
28.    In the event that the Court or any other court is called upon to
interpret this Stipulation, no one party or group of parties shall be deemed to
have drafted this Stipulation.
29.    To the extent permitted by law and any applicable Court Rules, all
agreements made and orders entered during the course of the Consolidated Action
relating to the confidentiality of documents or information shall survive this
Stipulation and the Effective Date.
30.    The waiver by any Party of any breach of this Stipulation by any other
Party shall not be deemed a waiver of that or any other prior or subsequent
breach of any provision of this Stipulation by any other Party.
31.    This Stipulation and the Exhibits constitute the entire agreement among
the Parties and supersede any prior agreements among the Parties with respect to
the subject matter hereof. No representations, warranties or inducements have
been made to or relied upon by any Party concerning this Stipulation or its
Exhibits, other than the representations, warranties and covenants expressly set
forth in such documents.
32.    This Stipulation may be executed in one or more counterparts, including
by facsimile, authorized electronic signature, or in portable document format
(.pdf), and as executed, shall constitute one agreement.
33.    The Parties and their respective counsel of record agree that they will
use their best efforts to obtain (and, if necessary, defend on appeal) all
necessary approvals of the Court required by this Stipulation (including, but
not limited to, using their best efforts to resolve any objections raised to the
Settlement).
34.    Plaintiffs and Plaintiffs’ counsel represent and warrant that Plaintiffs
are Class Members and that none of the Plaintiffs’ claims or causes of action
referred to in this Stipulation have been assigned, encumbered, or otherwise
transferred in any manner in whole or in part.
35.    Each counsel signing this Stipulation represents and warrants that such
counsel has been duly empowered and authorized to sign this Stipulation.
36.    This Stipulation shall be binding upon and shall inure to the benefit of
the Parties and the Class (and, in the case of the releases, all Released
Parties) and the respective legal representatives, heirs, executors,
administrators, transferees, successors and assigns of all such foregoing
Persons and upon any corporation, partnership, or other entity into or with
which any party may merge, consolidate or reorganize.
37.    Plaintiffs agree that within thirty (30) calendar days of the Effective
Date, they will return to the producing party all discovery material obtained
from such producing party, including all deposition transcripts and all
documents produced by any of Defendants (including, without limitation, their
employees, affiliates, agents, representatives, attorneys, and third party
advisors) and any materials containing or reflecting discovery material
(“Discovery Material”), or destroy all such Discovery Material and certify to
that fact; provided, however, that Plaintiffs’ counsel shall be entitled to
retain all filings, court papers, trial transcripts, and attorney work product
containing or reflecting Discovery Material, subject to the requirement that
Plaintiffs’ counsel shall not disclose any Discovery Material contained or
referenced in such materials to any person except pursuant to court order or
agreement with Defendants. The Parties agree to submit to the Court any dispute
concerning the return or destruction of Discovery Material.
38.    The Stipulation, the Settlement, and any and all disputes arising out of
or relating in any way to any of them, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the laws of the state of
Delaware, without regard to conflict of laws principles. Each of the Parties (a)
irrevocably submits to the personal jurisdiction of any state or federal court
sitting in Wilmington, Delaware, as well as to the jurisdiction of all courts to
which an appeal may be taken from such courts, in any suit, action or proceeding
arising out of or relating to the Settlement and/or the Stipulation, (b) agrees
that all claims in respect of such suit, action or proceeding shall be brought,
heard and determined exclusively in this Court (provided that, in the event that
subject matter jurisdiction is unavailable in the Court, then all such claims
shall be brought, heard and determined exclusively in any other state or federal
court sitting in Wilmington, Delaware), (c) agrees that it shall not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from such court, (d) agrees not to bring any action or proceeding arising out of
or relating to the Settlement or the Stipulation in any other court, and (e)
expressly waives, and agrees not to plead or to make any claim that any such
action or proceeding is subject (in whole or in part) to a jury trial.


POTTER, ANDERSON
     & CORROON LLP
 
RIGRODSKY & LONG, P.A.




/s/ Brian C. Ralston
 


/s/ Seth D. Rigrodsky
Donald J. Wolfe, Jr. (#285)
Brian C. Ralston (#3770)
1313 North Market Street
Wilmington, DE 19801 
(302) 651-7700


Attorneys for Defendants CONSOL Energy, Inc., CNX Gas Corp., J. Brett Harvey,
Philip W. Baxter, and Raj K. Gupta


OF COUNSEL: 

WACHTELL, LIPTON, ROSEN & KATZ
Paul K. Rowe
Graham W. Meli 
51 West 52nd Street
New York, NY 10019
(212) 403-1000


 
Seth D. Rigrodsky (#3147)
Brian D. Long (#4347)
2 Righter Parkway, Suite 120
Wilmington, DE 19803
(302) 295-5310


Lead Counsel for Plaintiffs






OF COUNSEL: 

LEVI & KORSINSKY LLP
Donald J. Enright
1101 30th Street, N.W.
Suite 115
Washington DC 20007
(202) 524-4290


      Member of Plaintiffs’ Executive
     Committee



Dated: May 8, 2013




IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN RE CNX GAS CORPORATION
SHAREHOLDERS LITIGATION
)
)
CONSOLIDATED
C.A. No. 5377-VCL


SCHEDULING ORDER ON APPROVAL OF
CLASS ACTION SETTLEMENT AND CLASS CERTIFICATION


WHEREAS, the Parties to the above-captioned consolidated class action (the
“Consolidated Action”) have agreed to settle the Consolidated Action; and
WHEREAS, Plaintiffs in the Consolidated Action and Defendants are applying
pursuant to Court of Chancery Rule 23(e) for an Order approving the proposed
Settlement of the Consolidated Action and determining certain matters in
accordance with the Stipulation and Agreement of Compromise and Settlement
entered into by the Parties, dated May 8, 2013 (the “Stipulation” or “Settlement
Agreement”), and for the dismissal of the Consolidated Action upon the terms and
conditions set forth in the Stipulation;
NOW, after review and consideration of the Stipulation filed with the Court and
the Exhibits annexed thereto, and after due deliberation,
IT IS HEREBY ORDERED AND ADJUDGED this ___ day of __________, 2013, that:
1.    A hearing (the “Settlement Hearing”) will be held on __________ __, 2013,
at __:__ _.m., in the Court of Chancery (the “Court”) in the New Castle County
Courthouse, 500 North King Street, Wilmington, Delaware 19801, to: (a) determine
whether to amend the Stipulated Order Granting Plaintiffs’ Motion for Class
Certification, dated January 20, 2011, to provide for the recertification of the
Class permanently, for settlement purposes, pursuant to Court of Chancery Rules
23(a) and 23(b)(1) and/or (b)(2); (b) determine whether Plaintiffs and Class
Counsel have adequately represented the interests of the Class in the
Consolidated Action; (c) determine whether the Stipulation and the terms and
conditions of the Settlement proposed in the Stipulation are fair, reasonable
and adequate to the Class and should be approved by the Court; (d) determine
whether the Order and Final Judgment should be entered dismissing the
Consolidated Action and Released Claims with prejudice as against Plaintiffs and
the Class, releasing and discharging with respect to Plaintiffs and all Class
Members the Released Claims against the Released Parties, and permanently
barring and enjoining prosecution of any and all Released Claims in any forum;
(e) hear and rule on any objections to the Settlement; (f) consider the
application of Plaintiffs’ counsel for an award of attorneys’ fees and
reimbursement of expenses, and any objections thereto; and (g) rule on other
such matters as the Court may deem appropriate. The Court may adjourn and
reconvene the Settlement Hearing, including with respect to the consideration of
the Fee Application, without further notice to Class Members other than by oral
announcement at the Settlement Hearing or any adjournment thereof.
2.    The Court may approve the Settlement, according to the terms and
conditions of the Stipulation, as it may be modified by the Parties thereto,
with or without further notice to Class Members. Further, the Court may enter
the Order and Final Judgment dismissing the Consolidated Action against
Defendants and the Released Claims with prejudice (as provided in the
Stipulation), approving releases by Plaintiffs and the Class of all of the
Released Claims against the Released Parties, and ordering the payment of
attorneys’ fees and expenses, all without further notice.
3.    The Court approves, in form and substance, the Notice of Pendency of Class
Action, Proposed Settlement of Class Action and Settlement Hearing (the
“Notice”) substantially in the form attached as Exhibit B to the Stipulation.
The Court finds the mailing of the Notice in substantially the manner set forth
in Paragraph 4 of this Order constitutes the best notice practicable under the
circumstances to all persons entitled to such notice of the Settlement Hearing
and the proposed Settlement, and meets the requirements of Rule 23 of the Rules
of the Court of Chancery and of due process.
4.    At least forty-five (45) days before the Settlement Hearing, Plaintiffs
shall cause the Notice, along with a Proof of Claim form substantially in the
form attached as Exhibit C to the Stipulation, to be mailed by United States
mail, first class, postage pre-paid, to each person who is shown on the records
of CNX Gas, its successors-in-interest or their respective transfer agents, to
be a record holder of any shares who held any such shares at any time during the
period beginning on and including March 21, 2010 through and including May 28,
2010, at his, her or its last known address appearing in the stock transfer
records maintained by or on behalf of CNX Gas. All record holders in the Class
who were not also the beneficial owners of any shares of common stock held by
them of record shall be requested in the Notice to forward the Notice to such
beneficial owners of those shares. Plaintiffs shall use reasonable efforts to
give notice to such beneficial owners by causing additional copies of the Notice
(a) to be made available to any record holder who, prior to the Settlement
Hearing, requests the same for distribution to beneficial owners, or (b) to be
mailed to beneficial owners whose names and addresses Plaintiffs receive from
record owners.
5.    At least twenty (20) calendar days before the date of the Settlement
Hearing, Plaintiffs’ counsel in the Consolidated Action shall file with the
Court papers in support of final approval of the Settlement and the Fee
Application. Any objection to the Settlement or Fee Application shall be filed
at least ten (10) calendar days before the date of the Settlement Hearing. Any
reply papers in support of final approval of the Settlement and the Fee
Application shall be filed at least five (5) calendar days before the date of
the Settlement Hearing.
6.    At least ten (10) calendar days before the date of the Settlement Hearing,
counsel for Plaintiffs shall file with the Court an appropriate declaration or
affidavit with respect to the preparation and mailing of the Notice.
7.    At the Settlement Hearing, any member of the Class who desires to do so
may appear personally or by counsel, and show cause, if any, why the Class
should not be permanently certified, pursuant to Court of Chancery Rules 23(a)
and 23(b)(1) and/or (b)(2), for settlement purposes only; why the settlement of
this Consolidated Action in accordance with and as set forth in the Stipulation
should not be approved as fair, reasonable and adequate to the Class; why the
Order and Final Judgment should not be entered in accordance with and as set
forth in the Stipulation; or why the Court should not grant an award of
reasonable attorneys’ fees and expenses to Plaintiffs’ counsel in the
Consolidated Action for their services and actual expenses incurred in the
Consolidated Action; provided, however, that unless the Court in its discretion
otherwise directs, no Class Member, or any other person, shall be entitled to
contest the approval of the terms and conditions of the Settlement or (if
approved) the Order and Final Judgment to be entered thereon, or the allowance
of fees and expenses to Plaintiffs’ counsel in the Consolidated Action, and no
papers, briefs, pleadings or other documents submitted by any Class Member or
any other person (excluding a party to the Stipulation) shall be received or
considered, except by order of the Court for good cause shown, unless, no later
than ten (10) calendar days prior to the Settlement Hearing, such person files
with the Register in Chancery, Court of Chancery, 500 North King Street,
Wilmington, Delaware 19801, and serves upon the attorneys listed below: (a) a
written notice of intention to appear; (b) proof of membership in the Class; (c)
a detailed summary of the objections to any matter before the Court; (d) the
grounds therefor or the reasons for wanting to appear and be heard; and (e) all
documents or writings the Court shall be asked to consider. These papers must be
served upon the following attorneys by hand delivery, overnight mail, or
electronic filing and service:
Rigrodsky & Long, P.A.
Seth D. Rigrodsky
Brian D. Long
2 Righter Parkway, Suite 120
Wilmington, DE 19803


Potter, Anderson & Corroon LLP
Donald J. Wolfe, Jr.
Brian C. Ralston
1313 North Market Street
Wilmington, DE 19801



8.    Any person who fails to object in the manner described above shall be
deemed to have waived the right to object (including any right of appeal) and
shall be forever barred from raising such objection in this or any other action
or proceeding. Class Members who do not object need not appear at the Settlement
Hearing or take any other action to indicate their approval.
9.    Pending final determination of whether the Settlement should be approved
and further order of the Court, Plaintiffs, and all members of the Class, are
barred and enjoined from commencing or prosecuting, either directly,
representatively or in any other capacity, any action asserting any claims that
are, or relate in any way to, Released Claims against Released Parties.
10.    All proceedings in the Consolidated Action, other than proceedings as may
be necessary to carry out the terms and conditions of the Stipulation, are
hereby stayed and suspended until further order of this Court.


_____________________________

Vice Chancellor


IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


IN RE CNX GAS CORPORATION
SHAREHOLDERS LITIGATION
)
)
CONSOLIDATED
C.A. No. 5377-VCL



NOTICE OF PENDENCY OF CLASS ACTION, PROPOSED
SETTLEMENT OF CLASS ACTION AND SETTLEMENT HEARING


TO:
ALL RECORD HOLDERS AND BENEFICIAL OWNERS OF ANY SHARES OF COMMON STOCK OF CNX
GAS CORPORATION (“CNX GAS” OR THE “COMPANY”) WHO HELD OR OWNED ANY SUCH STOCK AT
ANY TIME DURING THE PERIOD BEGINNING ON AND INCLUDING MARCH 21, 2010 THROUGH AND
INCLUDING MAY 28, 2010, INCLUDING ANY AND ALL OF THEIR RESPECTIVE
SUCCESSORS-IN-INTEREST, SUCCESSORS, PREDECESSORS-IN-INTEREST, PREDECESSORS,
REPRESENTATIVES, TRUSTEES, EXECUTORS, ADMINISTRATORS, ESTATES, HEIRS, ASSIGNS OR
TRANSFEREES, IMMEDIATE AND REMOTE, AND ANY PERSON OR ENTITY ACTING FOR OR ON
BEHALF OF, OR CLAIMING UNDER, ANY OF THEM, AND EACH OF THEM, TOGETHER WITH THEIR
PREDECESSORS-IN-INTEREST, PREDECESSORS, SUCCESSORS-IN-INTEREST, SUCCESSORS, AND
ASSIGNS, BUT EXCLUDING DEFENDANTS (DEFINED BELOW), T. ROWE PRICE (DEFINED
BELOW), AND ANY PERSON, FIRM, TRUST, CORPORATION OR OTHER ENTITY RELATED TO OR
AFFILIATED WITH ANY DEFENDANT OR T. ROWE PRICE (OTHER THAN EMPLOYEES OF SUCH
ENTITIES WHO WERE NOT DIRECTORS OR OFFICERS DURING THE CLASS PERIOD (DEFINED
BELOW)), AS WELL AS THE STOCKHOLDERS WHO SUBMITTED THE EXCLUSION REQUEST
(DEFINED BELOW).



PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. YOUR RIGHTS WILL BE
AFFECTED BY THE LEGAL PROCEEDINGS IN THIS ACTION. IF THE COURT APPROVES THE
PROPOSED SETTLEMENT, YOU WILL BE FOREVER BARRED FROM CONTESTING THE FAIRNESS OF
THE PROPOSED SETTLEMENT OR PURSUING THE “RELEASED CLAIMS” (DEFINED BELOW).


IF YOU ARE A NOMINEE WHO HELD CNX GAS COMMON STOCK FOR THE BENEFIT OF ANOTHER,
READ THE SECTION BELOW ENTITLED “NOTICE TO PERSONS OR ENTITIES HOLDING RECORD
OWNERSHIP ON BEHALF OF OTHERS.”


PURPOSE OF THIS NOTICE


The purpose of this Notice is to inform you of the proposed settlement (the
“Settlement”) of the above-captioned lawsuit (the “Consolidated Action”) pending
in the Court of Chancery of the State of Delaware (the “Court”). Pursuant to the
Settlement, plaintiffs Harold L. Hurwitz (“Hurwitz”) and James R. Gummel
(“Gummel”) (together, “Plaintiffs”), on their own behalf and on behalf of all
members of the Class (defined herein), have agreed to dismiss with prejudice
their claims against CNX Gas, CONSOL Energy Inc. (“CONSOL”), J. Brett Harvey
(“Harvey”), Raj K. Gupta (“Gupta”), and Philip W. Baxter (“Baxter”)
(collectively, “Defendants”), which relate to the transaction pursuant to which
CONSOL commenced a tender offer to acquire all of the outstanding shares of CNX
Gas it did not already own for $38.25 per share in cash, and, subsequently, CNX
Gas merged with and into a subsidiary of CONSOL via a short-form merger. In
consideration of the Settlement, Defendants have agreed to cause the sum of
$42,730,913.50 (the “Settlement Amount”) to be paid for benefit of the Class.


This Notice also informs you of your right to participate in a hearing to be
held on ____________ __, 2013, at __:__ _.m., before the Court in the New Castle
County Courthouse, 500 North King Street, Wilmington, Delaware 19801 (the
“Settlement Hearing”) to (a) determine whether the Consolidated Action may be
maintained as a class action and whether the Class (defined below) should be
recertified permanently, for settlement purposes, pursuant to Delaware Court of
Chancery Rules 23(a) and 23(b)(1) and/or (b)(2); (b) determine whether
Plaintiffs and Class Counsel have adequately represented the interests of the
Class in the Consolidated Action; (c) determine whether a Stipulation and
Agreement of Compromise and Settlement dated, May 8, 2013 (the “Settlement
Agreement” or the “Stipulation”), and the terms and conditions of the Settlement
proposed in the Stipulation, are fair, reasonable and adequate to the members of
the Class and should be approved by the Court; (d) determine whether the Order
and Final Judgment should be entered dismissing the Consolidated Action and
Released Claims with prejudice as against Plaintiffs and the Class, releasing
and discharging with respect to Plaintiffs and all Class Members the Released
Claims against the Released Parties, and permanently barring and enjoining
prosecution of any and all Released Claims in any forum; (e) hear and rule on
any objections to the Settlement; (f) consider the application of Plaintiffs’
counsel for an award of attorneys’ fees and reimbursement of expenses, and any
objections thereto; and (g) rule on other such matters as the Court may deem
appropriate.


BACKGROUND OF THE LAWSUIT


THE DESCRIPTION OF THE CONSOLIDATED ACTION AND SETTLEMENT THAT FOLLOWS HAS BEEN
PREPARED BY COUNSEL FOR THE PARTIES (DEFINED BELOW). THE COURT HAS MADE NO
FINDINGS WITH RESPECT TO SUCH MATTERS, AND THIS NOTICE IS NOT AN EXPRESSION OR
STATEMENT BY THE COURT OF FINDINGS OF FACT.


1.As of March 20, 2010, CONSOL was the largest single stockholder of CNX Gas,
owning approximately 83% of the Company’s shares issued and outstanding at that
time.
2.On March 20, 2010, CONSOL entered into an agreement with CNX Gas’s largest
public stockholder (other than CONSOL), T. Rowe Price Associates, Inc. (“T. Rowe
Price”), pursuant to which CONSOL agreed to commence a tender offer to acquire
all of the shares of CNX Gas common stock that CONSOL did not already own at a
price of $38.25, in cash, per share (the “Tender Offer”).
3.T. Rowe Price was also CONSOL’s third largest stockholder, owning
approximately 11,809,600 shares of CONSOL common stock, or 6.51% of CONSOL’s
shares issued and outstanding at that time.
4.On March 21, 2010, CONSOL announced that it had entered into the agreement
with T. Rowe Price and that it had agreed to commence the Tender Offer. CONSOL
subsequently announced that, in the event the conditions of the Tender Offer
were satisfied, CONSOL would effect a short-form merger between CNX Gas and a
subsidiary of CONSOL (the “Merger,” and together with the Tender Offer, the
“Transaction”).
5.On March 29, 2010, Gummel filed a putative class action lawsuit in the Court,
captioned Gummel v. CONSOL Energy, Inc., C.A. No. 5377-VCL (“Gummel Action”),
against CONSOL alleging, among other things, that it breached its fiduciary
duties by attempting to acquire the remaining outstanding shares of CNX Gas not
already owned by CONSOL through a coercive and unfair process and for an unfair
price.
6.On March 29, 2010, Daniel Schurr filed a putative class action lawsuit in the
Court of Common Pleas of Washington County, Pennsylvania (“Pennsylvania Court”),
captioned Schurr v. CNX Gas Corporation, Case No. 2010-2333 (“Schurr Action”),
against the Company, members of the Company’s Board of Directors (“Board”),
certain officers of the Company and CONSOL, and CONSOL, alleging that the
Company’s directors and officers breached their fiduciary duties by, among other
things, placing their own interests and the interests of the Company’s majority
stockholder ahead of those of the Company’s public stockholders, and further
alleging that CNX Gas and CONSOL aided and abetted those breaches of fiduciary
duty.
7.On March 30, 2010, Ira Gaines (“Gaines”) filed a putative class action lawsuit
in the Court, captioned Gaines v. CNX Gas Corporation, C.A. No. 5378-VCL
(“Gaines Action”), against the Company, members of the Board, and CONSOL,
alleging that the Company’s directors breached their fiduciary duties by, among
other things, (i) engaging in a flawed process and failing to act in the
interests of CNX Gas’s public stockholders, and (ii) agreeing to an inadequate
offer price, and further alleging that CONSOL aided and abetted those breaches
of fiduciary duty.
8.On April 12, 2010, Samuel S. Polen filed a putative class action lawsuit in
the Pennsylvania Court, captioned Polen v. CNX Gas Corporation, Case No.
2010-2626 (together with the Schurr Action, the “Pennsylvania Actions”), against
the Company, members of the Company’s Board, and CONSOL, alleging, among other
things, that the Company’s directors breached their fiduciary duties by agreeing
to sell CNX Gas to CONSOL through an unfair process and for an unfair price, and
that CNX Gas and CONSOL aided and abetted those breaches of fiduciary duty.
9.On April 12, 13, and 20, 2010, Defendants filed motions to stay the
Pennsylvania Actions.
10.On April 13, 2010, Hurwitz filed a putative class action lawsuit in the
Court, captioned Hurwitz v. CNX Gas Corporation, C.A. No. 5405-VCL (“Hurwitz
Action”), against the Company, members of the Board, and CONSOL, alleging that
the directors breached their fiduciary duties because they, among other things,
(i) had material conflicts of interest by virtue of Defendants Harvey, Gupta,
and Baxter all being members of CONSOL’s board of directors, and (ii) as
directors of the Company, agreed to accept an inadequate and unfair price, and
further alleging that CNX Gas aided and abetted those breaches of fiduciary
duty.
11.On April 15, 2010, the CNX Gas Board formed a special committee (“Special
Committee”) consisting of the Company’s independent director, John R. Pipski
(“Pipski”), to evaluate the Tender Offer.
12.Plaintiffs Gaines and Hurwitz jointly served their First Request for the
Production of Documents and Things to All Defendants on April 16, 2010.
13.On April 21, 2010, the Court entered an Order of Consolidation and
Appointment of Lead Counsel, which consolidated the Gummel, Gaines, and Hurwitz
Actions under the caption In re CNX Gas Corporation Shareholders Litigation,
C.A. No. 5377-VCL (as previously defined, the “Consolidated Action”), designated
Rigrodsky & Long, P.A. as Plaintiffs’ Co-Lead Counsel, and designated Levi &
Korsinsky, LLP as a member of Plaintiffs’ Executive Committee.
14.On April 26, 2010, the Pennsylvania Court entered an Order granting
Defendants’ motions to stay the Pennsylvania Actions.
15.On April 28, 2010, CONSOL announced it was commencing the Tender Offer. The
Offer to Purchase was filed with the United States Securities and Exchange
Commission (“SEC”) on April 28, 2010 on Schedule TO (“Schedule TO”). The Tender
Offer was scheduled to expire on May 26, 2010.
16.Plaintiffs filed a Motion for Expedited Proceedings on April 28, 2010, which
sought expedited discovery and an expedited hearing and briefing schedule with
respect to Plaintiffs’ concomitantly-filed Motion for Preliminary Injunction.
17.On April 30, 2010, Plaintiffs filed a Motion for Commission directed to T.
Rowe Price, which was granted on May 3, and on May 3, Plaintiffs filed a Motion
for Commission directed to Lazard Ltd. (“Lazard”), the Special Committee’s
financial advisor, which was granted the same day.
18.On May 3, 2010, Plaintiffs served a subpoena ad testificandum and duces tecum
directed to Stifel Nicolaus & Company, Inc. (“Stifel”), CONSOL’s financial
advisor in connection with the Transaction.
19.The parties subsequently came to an agreement regarding a schedule for
expedited proceedings and the presentation of Plaintiffs’ Motion for Preliminary
Injunction, and a stipulated Order Regarding Expedited Proceedings was entered
by the Court on May 5, 2010.
20.On May 11, 2010, the Special Committee filed its Solicitation/Recommendation
Statement on Schedule 14D-9 (“14D-9”). In the 14D-9, the Special Committee
stated that it expressed no opinion with respect to the Tender Offer and that it
was remaining neutral regarding the Tender Offer.
21.On May 12, 2010, Plaintiffs’ counsel took the deposition of Defendant Harvey.
22.On May 12, 2010, Plaintiffs’ counsel took the deposition of Albert Garner, a
managing director of Lazard.
23.On May 13, 2010, Plaintiffs’ counsel took the deposition of David Giroux, a
portfolio manager at T. Rowe Price.
24.On May 14, 2010, Plaintiffs’ counsel took the deposition of Christopher
Shebby (“Shebby”), a managing director at Stifel.
25.On May 14, 2010, Plaintiffs’ counsel took the deposition of Pipski, the sole
member of the Special Committee and the independent director of CNX Gas.
26.On May 18, 2010, Plaintiffs filed their Verified Consolidated Class Action
Complaint (“Consolidated Complaint”), alleging, among other things, that (i) the
Special Committee was unable to perform its function of fully evaluating the
Tender Offer because the Special Committee was not granted the authority to
consider other alternatives, (ii) the valuation analysis performed by Lazard was
flawed and skewed in favor of CONSOL, and (iii) negotiations between CONSOL and
T. Rowe Price failed to afford the Company’s minority stockholders any
protection. The Consolidated Complaint also alleged numerous omissions of
material fact in the 14D-9 and in the Schedule TO filed by CONSOL.
27.Also on May 18, 2010, Plaintiffs filed their Opening Brief in Support of
Their Motion for Preliminary Injunction.
28.On May 21, 2010, Defendants filed their Answering Briefs in Opposition to
Plaintiffs’ Motion for a Preliminary Injunction.
29.On May 22, 2010, Plaintiffs filed their Reply Brief in Support of Their
Motion for a Preliminary Injunction.
30.On May 24, 2010, the Court held an oral argument on the Motion for
Preliminary Injunction.
31.On May 25, 2010, the Court entered an Order denying Plaintiffs’ Motion for
Preliminary Injunction and issued its accompanying Opinion. Among other things,
the Opinion stated that the Transaction would be reviewed for entire fairness.
The Court found that Plaintiffs had demonstrated a reasonable likelihood of
success on the merits of their claims regarding the fairness of the Tender
Offer, but found that Plaintiffs’ disclosure claims were meritless. The Court
ultimately denied Plaintiffs’ Motion for Preliminary Injunction because
Plaintiffs had not shown any threat of irreparable harm that could not be
remedied by an award of post-closing damages.
32.On May 26, 2010, the Tender Offer expired. Approximately 95% of the
outstanding CNX Gas shares not already owned by CONSOL were tendered in the
offer. A subsidiary of CONSOL then consummated the Merger with CNX Gas on May
28, 2010.
33.On June 4, 2010, Defendants filed their Application for Certification of
Interlocutory Appeal.
34.On June 25, 2010, Plaintiffs filed a brief in support of their Opposition to
the Application for Certification of Interlocutory Appeal.
35.On July 5, 2010, the Court certified the interlocutory appeal. The Delaware
Supreme Court declined to accept the interlocutory appeal in an Order dated July
8, 2010.
36.On June 7, 2010, Pipski, CNX Gas, CONSOL and the Individual Defendants filed
separate Motions to Dismiss the Consolidated Complaint. On June 30, 2010, Pipski
filed his Opening Brief in support of his Motion to Dismiss.
37.On July 20, 2010, Plaintiffs filed a second Motion for Commission directed to
T. Rowe Price, which was granted the same day.
38.On July 23, 2010, the Court dismissed Pipski from the case pursuant to a
Stipulation and Order of Dismissal. On July 28, 2010, the Court entered a
Stipulation and Order of Partial Dismissal, which dismissed Plaintiffs’
disclosure claims.
39.On August 6, 2010, the remaining Defendants filed their Answer to the
Consolidated Complaint.
40.Plaintiffs served their Second Request for the Production of Documents and
Things to All Defendants on August 19, 2010.
41.On September 15, 2010, Plaintiffs’ counsel took the deposition of John
Wakeman, a portfolio manager at T. Rowe Price.
42.On September 17, 2010, Plaintiffs’ counsel took the deposition of Shawn
Driscoll, a research analyst at T. Rowe Price.
43.On September 21, 2010, Plaintiffs’ counsel took the deposition of John
Linehan, T. Rowe Price’s Director of U.S. Equity.
44.On September 29, 2010, Plaintiffs filed a Motion for Commission directed to
Dominion Resources, Inc., which was granted on October 4, 2010.
45.On November 9, 2010, Gaines voluntarily dismissed his claims against
Defendants, while the remaining Plaintiffs continued to prosecute their claims.
46.On December 3, 2010, Defendants’ counsel took the deposition of Plaintiff
Gummel.
47.On December 9, 2010, Defendants’ counsel took the deposition of Plaintiff
Hurwitz.
48.On December 17, 2010, Plaintiffs filed a Motion for Class Certification.
49.On January 20, 2011, the Court entered a Stipulated Order Granting
Plaintiffs’ Motion for Class Certification (the “Certification Order”), which
certified a class pursuant to Court of Chancery Rule 23(b)(3) consisting of:
Any and all record holders and beneficial owners of common stock of CNX Gas at
any time from March 21, 2010 through and including May 28, 2010. Excluded from
the Class are Defendants, T. Rowe Price, and any person, firm, trust,
corporation, or other entity related to or affiliated with any Defendant or T.
Rowe Price.
50.On February 18, 2011, Plaintiffs’ counsel continued their deposition of
Defendant Harvey.
51.On March 10, 2011, Plaintiffs’ counsel continued their deposition of Shebby.
52.On March 11, 2011, Plaintiffs’ counsel took the deposition of Defendant
Baxter.    
53.On March 25, 2011, Plaintiffs’ counsel took the deposition of Defendant
Gupta.
54.On March 29, 2011, Plaintiffs’ counsel took the deposition of Patrick Keeley,
co-head of investment banking at Stifel.
55.On April 1, 2011, Plaintiffs’ counsel took the deposition of Jerome Richey,
Chief Legal Officer and Secretary for CONSOL and CNX Gas at the time of the
Tender Offer.
56.Plaintiffs filed with the Court and served upon Defendants the expert reports
of Daniel Beaulne (“Beaulne”), Plaintiffs’ valuation expert, on April 29, 2011,
May 27, 2011, and May 21, 2012.
57.Defendants served expert reports of Dr. Scott T. Jones (“Jones”), Defendants’
valuation expert, on April 29, 2011, May 27, 2011, and June 20, 2012.
58.On May 4, 2011, the Court granted a Stipulation whereby counsel for plaintiff
Gaines withdrew from the Consolidated Action.
59.On September 7, 2011, Plaintiffs served their Third Request for the
Production of Documents and Things to All Defendants.
60.On November 23, 2011, Plaintiffs filed a Motion to Extend the Fact Discovery
Deadline and to Compel Production of Responsive Documents.
61.On December 6, 2011, the Court entered a Briefing Schedule Regarding
Plaintiffs’ Motion to Extend the Fact Discovery Deadline and to Compel
Production of Responsive Documents.
62.On July 19, 2012, Plaintiffs’ counsel took the deposition of Jones.
63.On July 20, 2012, Defendants’ counsel took the deposition of Beaulne.
64.On January 9, 2013, Plaintiffs’ counsel took the deposition of Stephen M.
Kenney, an employee of CONSOL.
65.Throughout the course of the Consolidated Action, Defendants and third
parties produced, and Plaintiffs’ counsel reviewed, over 95,000 pages of
documents, including, inter alia, Board meeting minutes, Board presentations,
and banker books.
66.On January 9, 2013, the Court entered the Stipulated Fifth Amended Pre-Trial
Scheduling Order that, among other things, scheduled a four-day trial to
commence on March 11, 2013.
67.On January 22, 2013, Plaintiffs filed their Opening Pre-Trial Brief, which
argued, inter alia, that the process by which Defendants agreed to the Tender
Offer was unfair, that the price paid in the Transaction was unfairly low and
did not reflect the fair value of the Company, and that Defendants should bear
the burden of proof to show the Transaction was entirely fair. Plaintiffs
further argued that the negotiations between CONSOL and T. Rowe Price were not
at arms’ length and the Special Committee was rendered powerless to negotiate a
better deal, adopt other defensive measures, or seek alternative bidders.
68.On January 28, 2013, Plaintiffs filed an Unopposed Motion for Approval of
Class Notice, which was granted by the Court on January 31, 2013.
69.Beginning on or about February 13, 2013, the Notice of Pendency of Class
Action and Class Certification (“Class Notice”) was disseminated to the Class,
which notified stockholders of, among other things, their right to request
exclusion from the Class and the procedure to do so. To Plaintiffs’ counsel’s
knowledge, only one exclusion request has been received to date, which request
was filed prior to the March 4, 2013 deadline for doing so (the “Exclusion
Request”).
70.On February 19, 2013, CNX Gas, CONSOL and the Individual Defendants filed
their Pretrial Brief, arguing that the Court’s preliminary injunction Opinion
holding that the unified standard was the appropriate standard by which to
review the Tender Offer departed from existing Delaware Court of Chancery and
Supreme Court precedent. Defendants also argued that they structured the
Transaction in good-faith compliance with then-existing Delaware law. Defendants
further argued that, even if the Transaction were to be subject to entire
fairness review, the price offered by CONSOL was entirely fair and Plaintiffs
and the Class sustained no damages.
71.On February 21, 2013, Plaintiffs and Defendants engaged in a one-day
in-person mediation session in Washington, D.C., conducted in good faith with
arm’s-length negotiations under the supervision and with the assistance of JAMS
mediators and arbitrators.
72.Following mediation, Plaintiffs’ counsel prepared a Pre-Trial Stipulation and
Order and continued to prepare for trial.
73.Good faith, arm’s-length mediated negotiations continued telephonically
following the one-day in-person mediation session.
74.On February 28, 2013, the Parties reached an agreement in principle to settle
the Consolidated Action and resolve Plaintiffs’ claims on the basis that
Defendants would pay $42,730,913.50, to be distributed to the Class, which
amount approximated the difference between $38.25 per share and $41.00 per share
for each share owned by members of the Class at the time of the Closing (as
defined below).
75.On March 1, 2013, counsel for the Parties informed the Court of the agreement
in principle to settle the Consolidated Action, and requested adjournment of the
upcoming deadlines and trial dates.
76.Defendants acknowledge that negotiations with Plaintiffs’ counsel were the
sole cause of the assumption by Defendants of the obligation to make the
Settlement Payment (defined below) pursuant to the Settlement.
77.Defendants have denied, and continue to deny, all allegations of wrongdoing,
fault, liability or damage with respect to all claims asserted in the
Consolidated Action and the Pennsylvania Actions, including that they have
committed any violations of law, that they have acted improperly in any way, and
that they have any liability or owe any damages of any kind to Plaintiffs and/or
the Class, but are entering into the Stipulation solely because they consider it
desirable that the Consolidated Action be settled and dismissed with prejudice
in order to, among other things, (i) eliminate the uncertainty, burden,
inconvenience, expense, and distraction of further litigation, and (ii) finally
put to rest and terminate all the claims that were or could have been asserted
by Plaintiffs or any other member of the Class against Defendants in the
Consolidated Action, the Pennsylvania Actions, or in any other action, in any
court or tribunal, relating to the Transaction.
78.The entry by Plaintiffs into the Stipulation is not an admission as to the
lack of any merit of any claims asserted in the Consolidated Action. In
negotiating and evaluating the terms of the Stipulation, Plaintiffs’ counsel
considered the legal and factual defenses to Plaintiffs’ claims that Defendants
raised and might have raised throughout the pendency of the Consolidated Action.
In addition, Plaintiffs considered the benefits to be provided to the Class
through the Settlement Payment. Based upon their evaluation, Plaintiffs and
Plaintiffs’ counsel have determined that the Settlement set forth in the
Stipulation is fair, reasonable and adequate to Plaintiffs and the Class, and
that it confers substantial benefits upon the Class.
79.The Parties recognize the time and expense that would be incurred by further
litigation and the uncertainties inherent in such litigation.
80.The Settlement of the Consolidated Action on the terms and conditions set
forth in the Stipulation includes, but is not limited to, a release of all
claims that were or could have been asserted in the Consolidated Action.
81.The Court has not finally determined the merits of the claims made by
Plaintiffs against, or the defenses of, the Defendants. This Notice does not
imply that there has been or would be any finding of violation of the law or
that relief in any form or recovery in any amount could be had if the
Consolidated Action was not settled.
THE SETTLEMENT TERMS
1.The Settlement of the Consolidated Action has been reached among Plaintiffs,
acting in their individual capacities and as representatives of the Class, and
Defendants. The terms and conditions of the Settlement are set forth in detail
in the Stipulation, which has been filed with the Court. The Settlement is
subject to and becomes effective only upon approval by the Court. This Notice
only includes a summary of various terms of the Settlement, and does not purport
to be a comprehensive description of its terms, which are available for review
as described below.


2.The Stipulation provides, among other things, that the Settlement Payment has
been agreed to and provided in consideration for the full and final settlement
and dismissal with prejudice of the Consolidated Action and the release of any
and all Released Claims, including claims asserted in the Pennsylvania Actions,
and that no Defendant or other Released Party shall have any obligation to pay
or bear any additional amounts, expenses, costs, damages, or fees to or for the
benefit of Plaintiffs or any Class Member in connection with the Settlement,
including but not limited to attorneys’ fees and expenses for any counsel to any
Class Member.


3.If the Court approves the Settlement, each of the following will occur:


a.The Consolidated Action and Released Claims will be dismissed with prejudice
on the merits. This dismissal on the merits will be binding as to all Class
Members.


b.As of the Effective Date, Plaintiffs and all Class Members, on behalf of
themselves, and any and all of their respective successors-in-interest,
successors, predecessors-in-interest, predecessors, representatives, trustees,
executors, administrators, estates, heirs, assigns or transferees, immediate and
remote, and any person or entity acting for or on behalf of, or claiming under,
any of them, and each of them, agree to release and forever discharge, and by
operation of the Order and Final Judgment shall release and forever discharge,
all Released Claims (as defined below) as against all Released Parties (as
defined below).


c.As of the Effective Date, Defendants and all Released Parties agree to fully,
completely, finally, and forever release, relinquish and discharge Plaintiffs
and Plaintiffs’ counsel from all claims, including Unknown Claims, arising out
of or relating to the institution, prosecution, settlement, or resolution of the
Consolidated Action (provided, however, that this release, relinquishment and
discharge shall not include claims by the Parties to enforce the terms of the
Settlement or Settlement Agreement).




d.As of the Effective Date, the Released Parties shall be deemed to be released
and forever discharged from all of the Released Claims.


e.As of the Effective Date, Plaintiffs and all Class Members, on behalf of
themselves, and any and all of their respective successors-in-interest,
successors, predecessors-in-interest, predecessors, representatives, trustees,
executors, administrators, estates, heirs, assigns or transferees, immediate and
remote, and any person or entity acting for or on behalf of, or claiming under,
any of them, and each of them, will be forever barred and enjoined from
commencing, instituting, maintaining, prosecuting or asserting, either directly
or in any other capacity, in any forum, any Released Claims against any of the
Released Parties.


f.The Settlement Payment shall be paid as specified below:


i.Within five (5) business days after the Court’s entry of the Scheduling Order
(defined herein), $400,000 of the Settlement Amount (the “Administration Fund”)
was deposited into the Account (defined in paragraph 12(a) below). The
Administration Fund shall be used by Class Counsel or its designees only to pay
reasonable and necessary Administrative Costs.


ii.Within ten (10) business days after the Effective Date, the remaining
Settlement Amount shall be deposited (net of the $400,000 Administration Fund
advancement provided for above) into the Account, provided that Class Counsel
has timely provided complete wire transfer information and instructions to
Defendants. The Account shall be administered by a paying agent chosen by Class
Counsel (the “Paying Agent”) and shall be used (i) to pay any Fee and Expense
Award, (ii) to pay Administrative Costs, and (iii) following the payment of the
foregoing (i) and (ii), for subsequent disbursement of the Net Settlement Amount
to the Settlement Payment Recipients as further described herein.


4.Apart from the payment of the Settlement Amount as described above, Defendants
shall have no further monetary obligation to Plaintiffs, the Class, any Class
Member, Class Counsel, or any other Plaintiffs’ counsel. The Settlement Amount
shall be paid without waiver of any right of Defendants to pursue claims against
any insurers who have not reached separate settlements with Defendants regarding
their contribution to the Settlement Amount.


5.Class Counsel shall be solely responsible for determining whether any taxes of
any kind are due on income earned by the Account, for filing any necessary tax
returns, and for causing any necessary taxes to be paid. Any such taxes, as well
as any expenses incurred by Class Counsel in connection with determining the
amount of, and paying, such taxes shall be considered Administrative Costs and
shall be paid out of the Settlement Amount.


6.As soon as reasonably practicable after the Effective Date, the Net Settlement
Amount will be disbursed by the Paying Agent to the Settlement Payment
Recipients and will be allocated on a per-share basis amongst the Settlement
Payment Recipients who have submitted to the Paying Agent a valid Proof of Claim
by the deadline provided herein based on the number of shares of CNX Gas common
stock held by the applicable Settlement Payment Recipient upon the Closing
(provided that if a Settlement Payment Recipient held shares of CNX Gas common
stock in registered form and has not submitted a letter of transmittal as of the
Effective Date, such payment shall be allocated to such Settlement Payment
Recipient but will not be remitted until such Settlement Payment Recipient has
submitted its letter of transmittal or other satisfactory proof sufficient to
determine whether such Class Member is a Settlement Payment Recipient (the
“Initial Distribution”). Defendants shall have no input, responsibility or
liability for any claims, payments or determinations by the Paying Agent in
respect of Class Member claims for payment under the Settlement. If Plaintiffs
and/or the Paying Agent have made reasonable efforts to have Settlement Payment
Recipients claim their payments, and the amount of the Net Settlement Amount
that remains unclaimed by the Settlement Payment Recipients (the “Unclaimed
Amount”) exceeds $100,000 after a period of six (6) months after the Initial
Distribution, then the Unclaimed Amount will be re-disbursed by the Paying Agent
for payment to all Settlement Payment Recipients, who claimed their payments in
the Initial Distribution, on a pro rata basis. If, however, after a period of
six (6) months after the Initial Distribution, the amount of the Unclaimed
Amount is equal to or less than $100,000, or if any of the Unclaimed Amount
remains unclaimed after the re-disbursement described in the preceding sentence,
then any such unclaimed amount of the Net Settlement Amount shall be donated to
the Delaware Combined Campaign for Justice.


7.Plaintiffs or their designee shall pay out of the Account any and all costs
associated with the allocation and distribution of the Net Settlement Amount
(including the costs of any re-distribution of the Net Settlement Amount and the
costs associated with any charitable donation).


8.Other than as provided in the Stipulation, Defendants, their insurers, and the
Released Parties shall have no involvement in, responsibility for, or liability
relating to the distribution of the Net Settlement Payment to Class Members. No
Class Member shall have any claim against any Plaintiff, Plaintiffs’ counsel,
any Defendant, any of the Released Parties, or any of their counsel or insurers
based on the distributions made substantially in accordance with the Stipulation
and/or orders of the Court.


PROOF OF CLAIM


9.Only Class Members who were beneficial holders of CNX Gas common stock on May
26, 2010, or if they did not tender their shares in the Tender Offer, at the
time of the consummation of the short-form merger on May 28, 2010, and who
received consideration for shares of CNX Gas common stock in the Transaction,
are eligible to participate in the distribution of the Net Settlement Amount.
Any Class Member who satisfies one of these criteria, who wishes to participate
in the distribution of the Net Settlement Amount, shall submit to the Paying
Agent a completed Proof of Claim in the form attached hereto no later than
____________ __, 2013. Any Proof of Claim submitted to the Paying Agent after
such date may be rejected as untimely.
10.The Settlement and any Order and Final Judgment entered by the Court,
including the releases described herein, shall be binding on all Class Members
even if (i) they are ineligible to submit a Proof of Claim because they sold
their shares prior to the Closing, or (ii) they fail to submit a valid and
timely Proof of Claim.


DISMISSAL AND RELEASE


11.It is the intent of the Parties to the Consolidated Action that the proposed
Settlement, if the Court approves it, shall extinguish for all time completely,
fully, finally and shall forever compromise, settle, release, discharge,
extinguish and dismiss on the merits and with prejudice, upon and subject to the
terms and conditions set forth in the Stipulation, all rights, claims and causes
of action that are or relate to the Released Claims against any of the Released
Parties and that each of the Defendants and each of the other Released Parties
shall be deemed to be released and forever discharged from all of the Released
Claims.


DEFINITIONS


12. For purposes of the Settlement:


a.“Account” means an account at PNC Bank, NA, with Class Counsel (defined
herein) as escrow agent, which is to be maintained by the Paying Agent (defined
herein) and into which the Settlement Amount shall be deposited. The funds
deposited into the Account shall be invested in instruments backed by the full
faith and credit of the United States Government or an agency thereof, or if the
yield on such instruments is negative, in an account fully insured by the United
States Government or an agency thereof.


b.“Administrative Costs” means all costs and expenses associated with providing
notice of the Settlement to the Class or otherwise administering or carrying out
the terms of the Settlement.


c.“Class” means any and all record holders and beneficial owners of common stock
of CNX Gas Corporation at any time from March 21, 2010 through and including May
28, 2010 (the “Class Period”). Excluded from the Class are Defendants, T. Rowe
Price, and any person, firm, trust, corporation, or other entity related to or
affiliated with any Defendant or T. Rowe Price (other than employees of such
entities who were not directors or officers during the Class Period), as well as
the stockholders who submitted the Exclusion Request.


d.“Class Counsel” means Rigrodsky & Long, P.A.


e.“Class Member” or “Class Members” mean a member or members of the Class.


f.“Effective Date” means the first business day following the date on which all
of the conditions set forth in Paragraph 14 of the Stipulation shall have
occurred.


g.“Fee and Expense Award” means an award to Class Counsel of fees and expenses
to be paid from the Settlement Amount (defined herein) approved by the Court in
accordance with the Stipulation and in full satisfaction of any and all claims
for attorneys’ fees that have been, could be or could have been asserted by
Plaintiffs’ counsel or any other counsel for any member of the Class.


h.“Final,” when referring to the Order and Final Judgment, means that the Order
and Final Judgment has been entered by the Court and one of the following has
occurred: (i) the time for the filing or noticing of any motion for
reconsideration, appeal, or other review of the Order and Final Judgment has
expired without any such filing or notice, or (ii) the Order and Final Judgment
has been affirmed in all material respects on an appeal or after reconsideration
or other review and is no longer subject to review upon appeal, reconsideration,
or other review, and the time for any petition for reconsideration, reargument,
appeal or review of the Order and Final Judgment or any order affirming the
Order and Final Judgment has expired; provided, however, that any disputes or
appeals relating solely to the amount, payment or allocation of attorneys’ fees
and expenses shall have no effect on finality for purposes of determining the
date on which the Order and Final Judgment became final, and shall not otherwise
prevent, limit, or otherwise affect the Order and Final Judgment or prevent,
limit, delay or hinder the Order and Final Judgment’s becoming final.


i.“Final Approval of the Fee Application” shall be deemed to occur on the first
business day following the date any award of attorneys’ fees and expenses in
connection with the Fee Application (defined herein) becomes final and no longer
subject to further appeal or review, whether by affirmance on or exhaustion of
any possible appeal or review, lapse of time or otherwise.


j.“Net Settlement Amount” means the Settlement Amount as defined herein less any
Fee and Expense Award and Administrative Costs.


k.“Order and Final Judgment” means the Order and Final Judgment to be entered in
the Consolidated Action substantially in the form attached as Exhibit D to the
Stipulation or as modified by the Court with the written consent of the Parties
or as modified by agreement of the Parties in writing.


l.“Parties” means Plaintiffs and Defendants.


m.“Person” means any individual, corporation, partnership, limited liability
company, association, affiliate, joint stock company, estate, trust,
unincorporated association, entity, government and any political subdivision
thereof, or any other type of business or legal entity.


n.“Released Claims” means any and all manner of claims, demands, rights,
liabilities, losses, obligations, duties, damages, costs, debts, expenses,
interest, penalties, sanctions, fees, attorneys’ fees, actions, potential
actions, causes of action, suits, agreements, judgments, decrees, matters,
issues and controversies of any kind, nature or description whatsoever, whether
known or unknown, disclosed or undisclosed, accrued or unaccrued, apparent or
not apparent, foreseen or unforeseen, matured or not matured, suspected or
unsuspected, liquidated or not liquidated, fixed or contingent, including
Unknown Claims (defined below), that Plaintiffs or any or all other Class
Members ever had, now have, or may have, whether direct, derivative, individual,
class, representative, legal, equitable or of any other type, or in any other
capacity, against any of the Released Parties (defined below), whether based on
state, local, foreign, federal, statutory, regulatory, common or other law or
rule (including, but not limited to, any claims under federal securities laws,
including such claims within the exclusive jurisdiction of the federal courts,
or state disclosure law or any claims that could be asserted derivatively on
behalf of CNX Gas), which, now or hereafter, are based upon, arise out of,
relate in any way to, or involve, directly or indirectly, (i) the Transaction
(including either or both of the Tender Offer and the Merger), (ii) any
deliberations or negotiations in connection with the Transaction, (iii) the
consideration received by Class Members or by any other Person in connection
with the Transaction, (iv) the Schedule TO, the 14D-9 or any other disclosures,
public filings, periodic reports, press releases, proxy statements or other
statements issued, made available or filed relating, directly or indirectly, to
the Transaction, (v) the fiduciary duties and obligations of the Released
Parties in connection with the Transaction, (vi) any of the allegations in any
complaint or amendment(s) thereto filed in the Consolidated Action, including in
any of its constituent actions, or the Pennsylvania Actions, or (vii) any other
actions, transactions, occurrences, statements, representations,
misrepresentations, omissions, allegations, facts, practices, events, claims or
any other matters, things or causes whatsoever, or any series thereof, that
were, could have been, or in the future can or might be alleged, asserted, set
forth, claimed, embraced, involved, or referred to in, or otherwise related,
directly or indirectly, in any way to, the Consolidated Action or the
Pennsylvania Actions, or the subject matter of those actions; provided, however,
that the Released Claims shall not include claims to enforce the Settlement.


k.Whether or not any or all of the following Persons were named, served with
process or appeared in the Consolidated Action, “Released Parties” means (i)
Defendants (i.e., CNX Gas, CONSOL, Harvey, Baxter, and Gupta), (ii) any Person
which is, was, or will be related to or affiliated with any or all of Defendants
or in which any or all of Defendants has, had, or will have a controlling
interest, and (iii) each and all of the foregoing’s respective past, present, or
future family members, spouses, heirs, trusts, trustees, executors, estates,
administrators, beneficiaries, distributees, foundations, agents, employees,
fiduciaries, general or limited partners or partnerships, joint ventures, member
firms, limited liability companies, corporations, parents, subsidiaries,
divisions, affiliates, associated entities, stockholders, principals, officers,
managers, directors, managing directors, members, managing members, managing
agents, predecessors, predecessors-in-interest, successors,
successors-in-interest, assigns, financial or investment advisors, advisors,
consultants, investment bankers, entities providing any fairness opinion,
underwriters, brokers, dealers, lenders, commercial bankers, attorneys, personal
or legal representatives, accountants, insurers, co-insurers, reinsurers, and
associates.


l.“Settlement” means the settlement of the Consolidated Action between and among
Plaintiffs, on behalf of themselves and the Class, and Defendants, as set forth
in the Stipulation.


m.“Settlement Amount” means a total of forty-two million, seven hundred thirty
thousand nine hundred thirteen dollars and fifty cents in cash ($42,730,913.50).
Defendants and/or their insurers will fund in its entirety the Settlement
Amount. Nothing in this paragraph shall have an effect on the respective rights
and obligations between or among Defendants or their respective insurers, or
upon any separate agreements concerning the claims, defenses, debts, obligations
or payments between or among Defendants.


n.“Settlement Payment Recipients” means all Class Members who were beneficial
holders of CNX Gas common stock on May 26, 2010, or if they did not tender their
shares in the Tender Offer, at the time of the consummation of the short-form
merger on May 28, 2010 (the “Closing”), and who received consideration for
shares of CNX Gas common stock in the Transaction, and who submitted a valid
claim form in the form attached hereto (the “Proof of Claim”) to the Paying
Agent.


PROCEDURE


13.If the Stipulation is terminated pursuant to Paragraph 20 thereof, (a)
Plaintiffs shall within ten (10) business days cause to be refunded to CONSOL
all amounts held in the Account as of the date of termination (i.e., the
Administration Fund, plus any interest earned thereon and less any reasonable
and necessary Administrative Costs incurred prior to such date), and (b) all of
the Parties to the Stipulation shall be deemed to have reverted to their
respective litigation status immediately prior to the execution of the
Stipulation, and they shall proceed in all respects as if the Stipulation had
not been executed (except for Paragraphs 20, 21, 27, and 28 thereof, which shall
survive the occurrence of any such event) and the related orders had not been
entered, and in that event all of their respective claims and defenses as to any
issue in the Consolidated Action shall be preserved without prejudice in any
way. Furthermore, in the event of such termination, Plaintiffs and Plaintiffs’
counsel agree that neither the Stipulation, nor any statements made in
connection with the negotiation of the Stipulation, may be used or entitle any
Party to recover any fees, costs or expenses incurred in connection with the
Consolidated Action or in connection with any other litigation or judicial
proceeding.


14.If the Court approves the Settlement, the Consolidated Action and the
Released Claims will be dismissed on the merits with respect to all Released
Parties and with prejudice against Plaintiffs and all Class Members. Such
release and dismissal will bar the institution or prosecution by any of the
Plaintiffs or any Class Member of any other action asserting any Released Claim
against any of the Released Parties


15.In the event that the Stipulation is terminated pursuant to its terms or is
not
approved in all material respects by the Court, Defendants withdraw from the
Settlement pursuant to the terms of the Stipulation, the Effective Date does not
occur, the proposed Settlement otherwise does not become final for any reason,
or any judgment or order entered pursuant to the Stipulation is reversed,
vacated, or modified in any material respect by the Court or any other court, no
reference to the Stipulation or any documents related thereto shall be made by
the Parties for any purpose, except as expressly authorized by the terms of the
Stipulation. If any of the foregoing events occur, Defendants reserve the right
to oppose certification of any plaintiff class in any proceeding.


RELEASE OF UNKNOWN CLAIMS


16.The releases contemplated in the Settlement and Stipulation extend to Unknown
Claims, as defined in the following paragraph.


17.“Unknown Claims” means any claim that any Plaintiff or any other Class Member
does not know or suspect exists in his, her or its favor at the time of the
release of the Released Claims as against the Released Parties, including
without limitation those which, if known, might have affected the decision to
enter into the Settlement or to object or to not object to the Settlement. With
respect to any of the Released Claims, the Parties have stipulated and agreed
that upon the occurrence of the Effective Date, Plaintiffs shall expressly and
each Class Member shall be deemed to have, and by operation of the Order and
Final Judgment shall have, expressly waived, relinquished and released any and
all provisions, rights and benefits conferred by or under Cal. Civ. Code § 1542
or any law of the United States or any state of the United States or territory
of the United States, or principle of common law, which is similar, comparable
or equivalent to Cal. Civ. Code § 1542, which provides:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


18.Plaintiffs acknowledge, and the Class Members by operation of law shall be
deemed to have acknowledged, that they may discover facts in addition to or
different from those now known or believed to be true with respect to the
Released Claims, but that it is the intention of Plaintiffs, and by operation of
law the Class Members, to completely, fully, finally and forever extinguish any
and all Released Claims, known or unknown, suspected or unsuspected, which now
exist, or heretofore existed, or may hereafter exist, and without regard to the
subsequent discovery of additional or different facts. Plaintiffs acknowledge,
and the Class Members by operation of law shall be deemed to have acknowledged,
that the inclusion of “Unknown Claims” in the definition of “Released Claims”
was separately bargained for and was a material element of the Settlement and
was relied upon by each and all of Defendants in entering into the Settlement
Agreement.


ATTORNEYS’ FEES


19.Plaintiffs’ counsel intend to petition the Court for an award of attorneys’
fees in an aggregate amount of 27.5% of the Settlement Amount plus reimbursement
of expenses incurred in connection with the Consolidated Action (the “Fee
Application”), which petition will be wholly inclusive of any request for
attorneys’ fees and expenses on behalf of any Class Member or his, her or its
counsel in connection with the Settlement. Defendants agree not to oppose this
request and shall take no position as to the Fee Application. The Parties
acknowledge and agree that any attorneys’ fees and expenses awarded by the Court
in the Consolidated Action to Plaintiffs’ counsel shall be paid solely from the
Settlement Payment. The Fee Application shall be the only petition for
attorneys’ fees and expenses filed by or on behalf of Plaintiffs and Plaintiffs’
counsel. The Parties shall cooperate in opposing any other petition for an award
of attorneys’ fees or reimbursement of expenses in connection with any other
litigation concerning the Transaction. In the event that the Court awards any
attorney’s fees or reimbursement of expenses to counsel for any Class Member
other than Class Counsel in connection with the Settlement, including counsel
for any plaintiff in the Pennsylvania Actions, such fees and/or expenses shall
be paid out of the Settlement Amount and no Defendant shall have any further
responsibility therefor.


20.Final resolution by the Court of the Fee Application shall not be a
precondition to the Settlement or the dismissal of the Consolidated Action in
accordance with the Settlement and the Stipulation, and the Fee Application may
be considered separately from the Settlement. Neither any failure of the Court
or any other court (including any appellate court) to approve the Fee
Application in whole or in part, nor any other reduction, modification, or
reversal of the award order or failure of the award order to become final, shall
have any impact on the effectiveness of the Settlement, provide any of the
Parties with the right to terminate the Settlement or the Stipulation, or affect
or delay the binding effect or finality of the Order and Final Judgment and the
release of the Released Claims. Notwithstanding any other provision of the
Stipulation, no fees or expenses shall be paid to Plaintiffs’ counsel in the
absence of the occurrence of Final Approval of the Fee Application.


CLASS CERTIFICATION


21.On _________ __, 2013, the Court entered an Order (the “Scheduling Order”)
providing for, among other things, the mailing of this Notice to the Class
Members and the scheduling of the Settlement Hearing.


22.At the Settlement Hearing, the Court will determine, among other things,
whether (i) the Class contemplated in the Consolidated Action is so numerous
that joinder of all members is impracticable; (ii) there are questions of law or
fact common to the Class; (iii) the claims of the representative Plaintiffs are
typical of the claims of the Class; (iv) the class representatives and Class
Counsel have fairly and adequately protected the interests of the Class; and (v)
the Consolidated Action otherwise complies with Delaware Court of Chancery Rules
23(a) and (b)(1) and/or (b)(2).




THE SETTLEMENT HEARING


23.The Court has scheduled a Settlement Hearing which will be held on __________
__, 2013 at __:__ _.m., in the Court of Chancery in the New Castle County
Courthouse, 500 North King Street, Wilmington, Delaware 19801 to:


a.Determine whether the Certification Order may be amended to provide that the
Consolidated Action may be maintained as a class action and that the Class
should be recertified, for settlement purposes, pursuant to Delaware Court of
Chancery Rules 23(a) and 23(b)(1) and/or (b)(2);


b.Determine whether Plaintiffs and Class Counsel have adequately represented the
interests of the Class in the Consolidated Action;


c.Determine whether the Stipulation, and the terms and conditions of the
Settlement proposed in the Stipulation, are fair, reasonable and adequate to the
Class Members and should be approved by the Court;


d.Determine whether the Order and Final Judgment should be entered dismissing
the Consolidated Action and Released Claims with prejudice as against Plaintiffs
and the Class, releasing and discharging with respect to Plaintiffs and all
Class Members the Released Claims against the Released Parties, and permanently
barring and enjoining prosecution of any and all Released Claims in any forum;


e.Hear and rule on any objections to the Settlement;


f.Consider the Fee Application, and any objections thereto; and
g.Rule on other such matters as the Court may deem appropriate.
RIGHT TO APPEAR AT SETTLEMENT HEARING
24.Any Class Member who objects to the Stipulation, the Settlement, the class
action determination, the Order and Final Judgment to be entered therein, and/or
the Fee Application, or who otherwise wishes to be heard, may appear in person
or through counsel at the Settlement Hearing and present any evidence or
argument that may be proper and relevant. To do so, you must, no later than ten
(10) calendar days prior to the Settlement Hearing (unless the Court otherwise
directs for good cause shown), serve the following documents on the attorneys
listed below: (a) a written notice of the intention to appear; (b) proof of
membership in the Class, (c) a detailed summary of the objections to any matter
before the Court; (d) the grounds therefor or the reasons for wanting to appear
and to be heard; and (e) all documents and writings the Court shall be asked to
consider. These papers must be served upon the following attorneys by hand
delivery, overnight mail, or electronic filing and service:


Rigrodsky & Long, P.A.
Seth D. Rigrodsky
Brian D. Long
2 Righter Parkway, Suite 120
Wilmington, DE 19803


Potter, Anderson & Corroon LLP
Donald J. Wolfe, Jr.
Brian C. Ralston
1313 North Market Street
Wilmington, DE 19801



25.You must also contemporaneously deliver a copy to the Register in Chancery,
Court of Chancery, 500 North King Street, Wilmington, Delaware 19801. Even if
you do not appear at the Settlement Hearing, the Court will consider your
written submission if it is served and filed in accordance with the foregoing
procedures. ANY PERSON WHO FAILS TO OBJECT IN THE MANNER PRESCRIBED ABOVE SHALL
BE DEEMED TO HAVE WAIVED SUCH OBJECTION AND SHALL FOREVER BE BARRED FROM RAISING
SUCH OBJECTION IN THE CONSOLIDATED ACTION OR ANY OTHER ACTION OR PROCEEDING.


ORDER AND FINAL JUDGMENT OF THE COURT


26.If the Settlement is approved by the Court, the Parties will promptly request
the Court to enter an Order and Final Judgment, which will, among other things:


a.Make final the Court’s determination to recertify the Class pursuant to Court
of Chancery Rules 23(a) and 23(b)(1) and/or (b)(2) for purposes of the
Settlement;


b.Approve the Settlement, adjudge the terms of the Settlement to be fair,
reasonable, and adequate to the Class, and direct consummation of the Settlement
in accordance with the terms and conditions of the Stipulation;


c.Determine that the requirements of the Court of Chancery Rules and due process
have been satisfied in connection with notice to the Class;


d.Dismiss the Consolidated Action and the Released Claims with prejudice, said
dismissal subject only to compliance by the Parties with the terms of the
Stipulation and any Order of the Court concerning the Stipulation;


e.Release, settle, and discharge the Released Parties from and with respect to
all Released Claims;


f.Permanently bar and enjoin Plaintiffs and all other Class Members, and any and
all of their respective successors-in-interest, successors,
predecessors-in-interest, predecessors, representatives, trustees, executors,
administrators, estates, heirs, assigns or transferees, immediate and remote,
and any person or entity acting for or on behalf of, or claiming under, any of
them, and each of them, from commencing, instituting, maintaining, prosecuting
or asserting, either directly or in any other capacity, in any forum, any
Released Claims against any of the Released Parties;


g.Release, settle, and discharge Plaintiffs and Plaintiffs’ counsel from all
claims, including Unknown Claims, arising out of or relating to the institution,
prosecution, settlement, or resolution of the Consolidated Action (other than
claims by the Parties to the Stipulation to enforce the terms of the Stipulation
or Settlement); and


h.Provide that the Order and Final Judgment, including the release of all
Released Claims against all Released Parties, shall have res judicata and other
preclusive effect in all pending and future lawsuits, arbitrations or other
proceedings maintained by or on behalf of, any of the Plaintiffs and all other
Class Members, as well as any and all of their respective
successors-in-interest, successors, predecessors-in-interest, predecessors,
representatives, trustees, executors, administrators, estates, heirs, assigns or
transferees, immediate and remote, and any person or entity acting for or on
behalf of, or claiming under, any of them, and each of them.


SCOPE OF THIS NOTICE AND FURTHER INFORMATION


27.This Notice does not purport to be a comprehensive description of the
Consolidated Action, the allegations or transactions related thereto, the
Settlement Payment, the terms of the Stipulation and Settlement, or the
Settlement Hearing. For a more detailed statement of the matters involved in
this litigation, you may inspect the pleadings, the Stipulation, the Orders
entered by the Court, and other papers filed in the Consolidated Action, unless
sealed, at the Office of the Register in Chancery, Court of Chancery, 500 North
King Street, Wilmington, Delaware 19801, during regular business hours of each
business day. DO NOT WRITE OR TELEPHONE THE COURT. Questions regarding the
Settlement should be directed to Plaintiffs’ counsel as follows:


Rigrodsky & Long, P.A.
Seth D. Rigrodsky
Brian D. Long
Gina M. Serra
2 Righter Parkway, Suite 120
Wilmington, DE 19803
(302) 295-5310


NOTICE TO PERSONS OR ENTITIES
HOLDING RECORD OWNERSHIP ON BEHALF OF OTHERS


28.Brokerage firms, banks, and other persons or entities who are members of the
Class in their capacities as record holders, but not as beneficial holders, are
requested to send this Notice promptly to beneficial holders. Additional copies
of this Notice for transmittal to beneficial holders are available by writing to
the Notice Administrator, as follows:


IN RE CNX GAS CORPORATION SHAREHOLDERS LITIGATION
NOTICE ADMINISTRATOR
ATTENTION: FULFILLMENT DEPARTMENT
c/o A.B. DATA, LTD.
3410 WEST HOPKINS STREET
PO BOX 170500
MILWAUKEE, WI 53217-8091
866-561-6065
1-414-961-4888 outside the United States or Canada
1-414-961-6588 fax
fulfillment@abdata.com
abdataclassaction.com


18.You may also furnish the names and addresses of your beneficial holders in
writing to the Notice Administrator, which will then be responsible for sending
the Notice to such beneficial holders, by sending such names and addresses to
the Notice Administrator, at the following address:


IN RE CNX GAS CORPORATION SHAREHOLDERS LITIGATION
NOTICE ADMINISTRATOR
ATTENTION: FULFILLMENT DEPARTMENT
c/o A.B. DATA, LTD.
3410 WEST HOPKINS STREET
PO BOX 170500
MILWAUKEE, WI 53217-8091
866-561-6065
1-414-961-4888 outside the United States or Canada
1-414-961-6588 fax
fulfillment@abdata.com
abdataclassaction.com
BY ORDER OF THE COURT


Register in Chancery
Dated: ________ __, 2013


IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE
IN RE CNX GAS CORPORATION SHAREHOLDERS LITIGATION
Consolidated C.A. No. 5377-VCL
For Official Use Only
*CNX Gas*



PROOF OF CLAIM
Please complete the Proof of Claim below if you were a record holder or
beneficial owner of CNX Gas Corporation (“CNX Gas”) common stock at the closing
of the Tender Offer consummated by CONSOL Energy Inc. (“CONSOL”) on May 26, 2010
(“Tender Offer”), or if you were a record holder or beneficial owner of CNX Gas
and did not tender your shares in the Tender Offer, at the time of the
consummation of the short-form merger on May 28, 2010. Excluded persons and
entities include CNX Gas; CONSOL; T. Rowe Price Associates, Inc. (“T. Rowe
Price”); J. Brett Harvey (“Harvey”), Phillip W. Baxter (“Baxter”), and Raj K.
Gupta (“Gupta”) (CNX Gas, CONSOL, Harvey, Baxter, and Gupta are collectively
referred to as “Defendants”); and any person, firm, trust, corporation, or other
entity related to or affiliated with any Defendant or T. Rowe Price (other than
employees of such entities who were not directors or officers during the period
from March 21, 2010 through and including May 28, 2010), as well as the
stockholders who submitted the Exclusion Request (as defined in the Notice of
Pendency of Class Action, Proposed Settlement of Class Action and Settlement
Hearing (“Notice”)).
This Proof of Claim must contain the name, address, and taxpayer identification
number (TIN) of the beneficial owner(s). The TIN, consisting of a valid Social
Security number (SSN) for individuals or employer identification number (EIN)
for business entities, trusts, estates, etc., and telephone number of the
beneficial owner(s) may be used in verifying this claim; this information is
required.
You must also provide the quantity of shares and the stock certificate numbers
(if shares were held in certificate form; if shares were held through a
brokerage account, certificate numbers would not be needed). You must sign the
Proof of Claim in the space provided in order to make a valid claim. Please also
provide your brokerage statement for May 2010 or a letter from your bank,
broker, or other nominee indicating the quantity of shares held at the closing
of the Tender Offer on May 26, 2010, or if you did not tender your shares in the
Tender Offer, the quantity of shares held at the time of the consummation of the
short-form merger on May 28, 2010. If you held shares in certificate form,
please provide confirmation from the transfer agent of surrender.
Proof of Claim forms must be postmarked no later than    and mailed to:


IN RE CNX GAS CORPORATION SHAREHOLDERS LITIGATION
NOTICE ADMINISTRATOR
ATTENTION: FULFILLMENT DEPARTMENT
c/o A.B. DATA, LTD.
3410 WEST HOPKINS STREET
PO BOX 170500
MILWAUKEE, WI 53217-8091


1.
Please sign the below release and certification. If this Proof of Claim is being
submitted on behalf of multiple claimants, then all claimants must sign.

2.Remember to attach only copies of acceptable supporting documentation.
3.Please do not highlight any portion of the Proof of Claim or any supporting
documents.
4.Do not send original stock certificates or documentation. These items cannot
be returned to you by the Paying Agent.
5.Keep copies of the completed Proof of Claim and documentation for your own
records.
6.You will not receive confirmation of receipt of your Proof of Claim; if
confirmation is desired, please send your Proof of Claim Certified Mail, Return
Receipt requested.
7.
If your address changes in the future, or if this Proof of Claim was sent to an
old or incorrect address, please send the Paying Agent written notification of
your new address. If you change your name, please inform the Paying Agent.

8.
If you have any questions or concerns regarding your Proof of Claim, please
contact the Paying Agent at the above address or call ___________________ or
visit abdataclassaction.com/cases.aspx.



PART I—CLAIMANT INFORMATION
Last Name (Claimant)                                     First Name (Claimant)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Last Name (Beneficial Owner If Different from Claimant)                    
First Name (Beneficial Owner)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Last Name (Co-Beneficial Owner)                                  First Name
(Co-Beneficial Owner)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Company/Other Entity (If Claimant Is Not an Individual)                    
Contact Person (If Claimant Is Not an Individual)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Record Owner’s Name (If Different From Beneficial Owner Listed Above (e.g.,
Trust, Nominee, Other, etc.))
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Account Number (If Claimant Is Not an Individual)                    
Trust/Other Date (If Applicable)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Address Line 1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Address Line 2 (If Applicable)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

City                                                 State         Zip Code
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Foreign Province                         Foreign Zip Code                
Foreign Country                    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

□ Check Here to Use Alternate Address for Distribution (Optional)
Distribution Address Line 1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Distribution Address Line 2 (If Applicable)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

City                                                 State         Zip Code
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Foreign Province                         Foreign Zip Code                
Foreign Country                    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Telephone Number (Day)                                 Telephone Number (Night)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Beneficial Owner’s Employer Identification Number or Social Security
Number                            
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

E-mail Address (an e-mail address is not required, but if you provide it, you
authorize the Paying Agent to use it in providing you with information relevant
to this claim.)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

IDENTITY OF CLAIMANT (check only one): □ Individual □ Corporation □ Joint Owners
□ Estate □ Trust □ Partnership □ Private Pension Fund □ Legal Representative □
IRA, Keogh, or other type of individual retirement plan (indicate type of plan,
mailing address, and name of current custodian on separate sheet) □ Other
(specify, describe on separate sheet)
PART II—HOLDINGS ON MAY 26, 2010 OR MAY 28, 2010
HOLDINGS ON MAY 26, 2010 OR MAY 28, 2010:
State the number of shares of CNX Gas common stock surrendered at the closing of
the Tender Offer on May 26, 2010, or if you did not tender your shares in the
Tender
Offer, the number of shares at the time of the consummation of the short-form
merger on May 28, 2010. Documentation includes brokerage statements from May
2010 showing the quantity of shares surrendered, a letter from your bank,
broker, or other nominee indicating the quantity of shares surrendered, or proof
of stock certificate surrender (see below for more details if your shares were
held in certificate form).
 
 
 
 
 
 
 
 
    Proof enclosed: □ Y □ N

  
STOCK CERTIFICATE NUMBERS (If applicable)
List below the stock certificate numbers for all CNX Gas common stock
surrendered pursuant to the Tender Offer on May 26, 2010      Proof of surrender
enclosed? □ Y □ N
or the merger on May 28, 2010, for all shares NOT HELD IN A BROKERAGE ACCOUNT.
Be sure to attach documentation of surrender such as a letter
accompanying a payment for surrendered shares from the transfer agent or your
broker.
CERTIFICATE 1:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

CERTIFICATE 2:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

CERTIFICATE 3:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



CERTIFICATE 4:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

CERTIFICATE 5:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



IF YOU REQUIRE ADDITIONAL SPACE, ATTACH EXTRA SCHEDULES IN THE SAME FORMAT AS
ABOVE. PRINT THE BENEFICIAL OWNER’S FULL NAME AND TAXPAYER IDENTIFICATION NUMBER
ON EACH ADDITIONAL PAGE.
YOU MUST SIGN THE PROOF OF CLAIM ON PAGE __.
PART III—RELEASE AND CERTIFICATION
On behalf of myself (ourselves) or the beneficial owner, I (we) am (are)
authorized to file this Proof of Claim, and on behalf of each of my (our, his,
her, its) heirs, agents, executors, trustees, administrators, predecessors,
successors, and assigns, I (we, he, she, it) hereby acknowledge that as of the
Effective Date, I (we, he, she, it) shall (i) be deemed to have fully, finally,
and forever waived, released, discharged, and dismissed each and every one of
the Released Claims (as defined in the Notice), as against each and every one of
the Released Parties; (ii) forever be barred and enjoined from commencing,
instituting, prosecuting, or maintaining any of the Released Claims against any
of the Released Parties; and (iii) be deemed to have covenanted not to sue any
Released Party on the basis of any Released Claim or, unless compelled by
operation of law, to assist any person in commencing or maintaining any suit
relating to any Released Claim against any Released Party.
□ By checking this box I certify that I (we) am (are) or, if I am filing on
behalf of another, that party, is not an excluded party under the terms of the
Stipulation. Excluded parties include: CNX Gas, CONSOL, T. Rowe Price, Harvey,
Baxter, Gupta, and any person, firm, trust, corporation, or other entity related
to or affiliated with any Defendant or T. Rowe Price (other than employees of
such entities who were not directors or officers during the period from March
21, 2010 through and including May 28, 2010), as well as the stockholders who
submitted the Exclusion Request.


By signing and submitting this Proof of Claim, the claimant(s) or the person(s)
who represent(s) the claimant(s) certifies (certify) as follows:
1.
That I (we) have read the Notice, and the Proof of Claim, including the releases
provided for in the settlement;

2.That the claimant(s) is (are) a Class Member(s), as defined in the Notice, and
is (are) not excluded from the Class;
3.
That the claimant(s) owned the CNX Gas common stock identified in the Proof of
Claim and has (have) not assigned the claim against the Released Parties to
another, or that, in signing and submitting this Proof of Claim, the claimant(s)
has (have) the authority to act on behalf of the owner(s) thereof;

4.
That the claimant(s) has (have) not submitted any other claim covering the same
purchases, acquisitions, sales, or holdings of CNX Gas common stock and knows
(know) of no other person having done so on his/her/its/their behalf;

5.
That the claimant(s) submits (submit) to the jurisdiction of the Court with
respect to his/her/its/their claim and for purposes of enforcing the releases
provided for in the settlement;

6.
That I (we) agree to furnish such additional information with respect to this
Proof of Claim as the Paying Agent or the Court may require;

7.
That I (we) acknowledge that the claimant(s) will be bound by and subject to the
terms of the Stipulation and Agreement of Compromise and Settlement and any
judgment that may be entered in the litigation, including the releases and
covenants set forth therein; and

8.
That I (we) certify that I am (we are) not subject to backup withholding under
the provisions of Section 3406(a)(1)(c) of the Internal Revenue Code.



NOTE: If you have been notified by the Internal Revenue Service that you are
subject to backup withholding, please strike the language that you are not
subject to backup withholding in the certification above. The Internal Revenue
Service does not require your consent to any provision other than the
certification required to avoid backup withholding.
UNDER THE PENALTIES OF PERJURY, I (WE) CERTIFY THAT ALL OF THE INFORMATION
PROVIDED BY ME (US) ON THIS FORM IS TRUE, CORRECT, AND COMPLETE AND THAT THE
DOCUMENTS SUBMITTED HEREWITH ARE TRUE AND CORRECT COPIES OF WHAT THEY PURPORT TO
BE.
Signature of Claimant    Date    Print Name of Claimant
Signature of Joint Claimant (if any)    Date    Print Name of Joint Claimant
Capacity of Person(s) Signing, e.g., beneficial owner(s), executor,
administrator, trustee, etc.






THIS PROOF OF CLAIM MUST BE MAILED TO THE PAYING AGENT POSTMARKED BY
_____________________________.




IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN RE CNX GAS CORPORATION
SHAREHOLDERS LITIGATION
)
)
CONSOLIDATED
C.A. No. 5377-VCL


ORDER AND FINAL JUDGMENT


On this ____ day of _____________, 2013, a hearing having been held before this
Court to determine whether the terms and conditions of the Stipulation and
Agreement of Compromise and Settlement, dated May 8, 2013 (the “Stipulation” or
the “Settlement Agreement”), which is incorporated herein by reference, and the
terms and conditions of the settlement proposed in the Stipulation (the
“Settlement”) are fair, reasonable and adequate for the settlement of all claims
asserted; and whether the Settlement should be approved by this Court and the
Order and Final Judgment should be entered in the above-captioned consolidated
class action (the “Consolidated Action”); and the Court having considered all
matters submitted to it at the hearing and otherwise;
NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:
1.This Order and Final Judgment incorporates and makes part hereof the
Stipulation filed with this Court on May 8, 2013, including Exhibits A-D
thereto. Unless otherwise defined in this Order and Final Judgment, the
capitalized terms herein have the same meaning as they have in the Stipulation.
2.The mailing of the Notice of Pendency of Class Action, Proposed Settlement of
Class Action and Settlement Hearing (the “Notice”) pursuant to and in the manner
prescribed in the Scheduling Order on Approval of Class Action Settlement and
Class Certification entered on ___________ __, 2013 (the “Scheduling Order”),
which was mailed by first class mail on ____________ __, 2013, according to the
proof of such mailing of the Notice to the Class filed with the Court by counsel
for Plaintiffs, is hereby determined to be the best notice practicable under the
circumstances and in full compliance with Rule 23 of the Rules of the Court of
Chancery, the requirements of due process, and applicable law.
3.The Court hereby amends the Stipulated Order Granting Plaintiffs’ Motion for
Class Certification, dated January 20, 2011, to provide that the Consolidated
Action is a proper class action, for settlement purposes only, pursuant to Rules
23(a) and 23(b)(1) and/or (b)(2) of the Rules of the Court of Chancery, and
hereby recertifies a Class as consisting of:
Any and all record holders and beneficial owners of common stock of CNX Gas at
any time from March 21, 2010 through and including May 28, 2010 (the “Class
Period”). Excluded from the Class are Defendants, T. Rowe Price, and any person,
firm, trust, corporation, or other entity related to or affiliated with any
Defendant or T. Rowe Price (other than employees of such entities who were not
directors or officers during the Class Period), as well as the stockholders who
submitted the Exclusion Request.
  
4.Specifically, the Court finds that the Class satisfies the numerosity
requirement of Rule 23(a)(1). As of May 13, 2010, there were over 15.5 million
public shares of CNX Gas common stock issued and outstanding held by numerous
stockholders that comprise the Class. There are common issues of fact and law
sufficient to satisfy Rule 23(a)(2), including whether Defendants breached their
fiduciary duties to members of the Class, and whether Plaintiffs and the members
of the Class were damaged as a consequence of Defendants’ actions. The claims of
the representative Plaintiffs are typical of the claims of absent members of the
Class in that they all arise from the same allegedly wrongful course of conduct
and are based on the same legal theories, satisfying Rule 23(a)(3). The
representative Plaintiffs and Class Counsel are adequate representatives of the
Class, satisfying Rule 23(a)(4). In addition, the prosecution of separate
actions by Class Members would create a risk of inconsistent or varying
adjudications with respect to individual Class Members which would establish
incompatible standards of conduct for Defendants; the prosecution of separate
actions by Class Members would create a risk of adjudications with respect to
individual Class Members which would, as a practical matter, be dispositive of
the interests of the other Class Members not parties to the adjudications or
substantially impair or impede their ability to protect their interests; and
Defendants have allegedly acted or refused to act on grounds generally
applicable to the Class, thereby making appropriate final injunctive relief or
declaratory relief with respect to the Class as a whole.
5.The Settlement of this Consolidated Action as provided for in the Stipulation
is approved as fair, reasonable and adequate to Plaintiffs and the Class.
6.The Parties to the Stipulation are hereby authorized and directed to
consummate the Settlement in accordance with the terms and provisions of the
Stipulation.
7.This Consolidated Action and all Released Claims are hereby dismissed on the
merits and with prejudice, and without costs, in full and final discharge of any
and all claims or obligations that were or could have been asserted in the
Consolidated Action against Defendants.
8.All Class Members shall be and are deemed bound by the Stipulation and this
Order and Final Judgment. This Order and Final Judgment, including the release
of all Released Claims against all Released Parties, shall have res judicata and
other preclusive effect in all pending and future lawsuits, arbitrations or
other proceedings maintained by or on behalf of any of the Plaintiffs and all
other Class Members, as well as any and all of their respective
successors-in-interest, successors, predecessors-in-interest, predecessors,
representatives, trustees, executors, administrators, estates, heirs, assigns or
transferees, immediate and remote, and any person or entity acting for or on
behalf of, or claiming under, any of them, and each of them.
9.Plaintiffs and the Class Members, on behalf of themselves, and any and all of
their respective successors-in-interest, successors, predecessors-in-interest,
predecessors, representatives, trustees, executors, administrators, estates,
heirs, assigns or transferees, immediate and remote, and any person or entity
acting for or on behalf of, or claiming under, any of them, and each of them,
but excluding Defendants and any firm, trust, corporation or other entity
controlled by any Defendant, for good and sufficient consideration received,
hereby shall be deemed to have, and by operation of this Order and Final
Judgment shall have, fully, completely and forever released and discharged (i)
Defendants (i.e., CNX Gas, CONSOL, Harvey, Baxter, and Gupta), (ii) any Person
which is, was, or will be related to or affiliated with any or all of Defendants
or in which any or all of Defendants has, had, or will have a controlling
interest, and (iii) each and all of the foregoing’s respective past, present, or
future family members, spouses, heirs, trusts, trustees, executors, estates,
administrators, beneficiaries, distributees, foundations, agents, employees,
fiduciaries, general or limited partners or partnerships, joint ventures, member
firms, limited liability companies, corporations, parents, subsidiaries,
divisions, affiliates, associated entities, stockholders, principals, officers,
managers, directors, managing directors, members, managing members, managing
agents, predecessors, predecessors-in-interest, successors,
successors-in-interest, assigns, financial or investment advisors, advisors,
consultants, investment bankers, entities providing any fairness opinion,
underwriters, brokers, dealers, lenders, commercial bankers, attorneys, personal
or legal representatives, accountants, insurers, co-insurers, reinsurers, and
associates (consistent with the Stipulation, the “Released Parties”) of and from
any and all manner of claims, demands, rights, liabilities, losses, obligations,
duties, damages, costs, debts, expenses, interest, penalties, sanctions, fees,
attorneys’ fees, actions, potential actions, causes of action, suits,
agreements, judgments, decrees, matters, issues and controversies of any kind,
nature or description whatsoever, whether known or unknown, disclosed or
undisclosed, accrued or unaccrued, apparent or not apparent, foreseen or
unforeseen, matured or not matured, suspected or unsuspected, liquidated or not
liquidated, fixed or contingent, including Unknown Claims (defined in the
Stipulation), that Plaintiffs or any or all other Class Members ever had, now
have, or may have, whether direct, derivative, individual, class,
representative, legal, equitable or of any other type, or in any other capacity,
against any of the Released Parties, whether based on state, local, foreign,
federal, statutory, regulatory, common or other law or rule (including, but not
limited to, any claims under federal securities laws, including such claims
within the exclusive jurisdiction of the federal courts, or state disclosure law
or any claims that could be asserted derivatively on behalf of CNX Gas), which,
now or hereafter, are based upon, arise out of, relate in any way to, or
involve, directly or indirectly, (i) the Transaction (including either or both
of the Tender Offer and the Merger), (ii) any deliberations or negotiations in
connection with the Transaction, (iii) the consideration received by Class
Members or by any other Person in connection with the Transaction, (iv) the
Schedule TO, the 14D-9 or any other disclosures, public filings, periodic
reports, press releases, proxy statements or other statements issued, made
available or filed relating, directly or indirectly, to the Transaction, (v) the
fiduciary duties and obligations of the Released Parties in connection with the
Transaction, (vi) any of the allegations in any complaint or amendment(s)
thereto filed in the Consolidated Action, including in any of its constituent
actions, or the Pennsylvania Actions, or (vii) any other actions, transactions,
occurrences, statements, representations, misrepresentations, omissions,
allegations, facts, practices, events, claims or any other matters, things or
causes whatsoever, or any series thereof, that were, could have been, or in the
future can or might be alleged, asserted, set forth, claimed, embraced,
involved, or referred to in, or otherwise related, directly or indirectly, in
any way to, the Consolidated Action or the Pennsylvania Actions, or the subject
matter of those actions (consistent with the Stipulation, the “Released
Claims”); provided, however, that the Released Claims shall not include claims
to enforce the Settlement.
10.Defendants and all Released Parties hereby shall be deemed to have, and by
operation of this Order and Final Judgment shall have, fully, completely,
finally, and forever released, relinquished and discharged Plaintiffs and
Plaintiffs’ counsel from all claims, including Unknown Claims, arising out of or
relating to the institution, prosecution, settlement, or resolution of the
Consolidated Action (provided, however, that this release, relinquishment and
discharge shall not include claims by the Parties to enforce the terms of the
Settlement or Settlement Agreement).
11.Plaintiffs and all Class Members, and any and all of their respective
successors-in-interest, successors, predecessors-in-interest, predecessors,
representatives, trustees, executors, administrators, estates, heirs, assigns or
transferees, immediate and remote, and any person or entity acting for or on
behalf of, or claiming under, any of them, and each of them, are hereby
permanently barred and enjoined from commencing, instituting, maintaining,
prosecuting or asserting, either directly or in any other capacity, in any
forum, any Released Claims against any of the Released Parties.
12.Neither the Stipulation nor this Order and Final Judgment, nor the facts or
any terms of the Settlement, is to be considered in this or any other proceeding
as evidence, or a presumption, admission or concession by any Party in the
Consolidated Action, any signatory to the Stipulation or any Released Party, of
any fault, liability or wrongdoing whatsoever, or lack of any fault, liability
or wrongdoing, as to any facts or claims alleged or asserted in the Consolidated
Action, or any other actions or proceedings. Neither the Stipulation nor this
Order and Final Judgment is a finding or evidence of the validity or invalidity
of any claims or defenses in the Consolidated Action or any other actions or
proceedings, or any wrongdoing by any of the Defendants named therein or any
damages or injury to any Class Member. Neither the Stipulation nor this Order
and Final Judgment, nor any of the terms and provisions thereof, nor any of the
negotiations or proceedings in connection therewith, nor any of the documents or
statements referred to herein or therein, nor the Settlement, nor the fact of
the Settlement, nor the settlement proceedings, nor any statements in connection
therewith, may (i) be argued to be, used or construed as, offered or received in
evidence as, or otherwise constitute an admission, concession, presumption,
proof, evidence, or a finding of any liability, fault, wrongdoing, injury or
damages, or of any wrongful conduct, acts or omissions on the part of any of the
Released Parties, or of any infirmity of any defense, or of any damage to any
Plaintiff or Class Member, (ii) otherwise be used to create or give rise to any
inference or presumption against any of the Released Parties concerning any fact
alleged or that could have been alleged, or any claim asserted or that could
have been asserted in the Consolidated Action, or of any purported liability,
fault, or wrongdoing of the Released Parties or of any injury or damages to any
person or entity, or (iii) otherwise be admissible, referred to or used in any
proceeding of any nature, for any purpose whatsoever; provided, however, that
(x) the Stipulation and/or this Order and Final Judgment may be introduced in
any proceeding, whether in this Court or otherwise, as may be necessary to argue
that the Stipulation and/or this Order and Final Judgment has res judicata,
collateral estoppel or other issue or claim preclusion effect or to otherwise
consummate or enforce the Settlement and/or this Order and Final Judgment and
(y) Plaintiffs and Plaintiffs’ counsel may refer to the final, executed version
only of the Stipulation in connection with the Fee Application.
13.Plaintiffs’ counsel in the Consolidated Action are hereby awarded attorneys’
fees in the sum of $______________ in connection with the Consolidated Action,
which sum the Court finds to be fair and reasonable, and reimbursement of
expenses in the amount of $______________. Such sums shall be paid solely from
the Settlement Payment pursuant to the provisions of the Stipulation. No counsel
representing any Plaintiff in the Consolidated Action shall make any further or
additional application for fees and expenses to the Court or any other court,
nor shall counsel for any other Class Member (including counsel for plaintiffs
in the Pennsylvania Actions) make any further or additional application for fees
and expenses to the Court pursuant to the Settlement.
14.    The Court hereby finds and concludes that the procedures and plan for
allocating the Settlement Payment provides a fair, reasonable, and adequate
basis upon which to allocate the net settlement proceeds among Settlement
Payment Recipients.
15.    Without further order of this Court, the Parties may agree in writing to
reasonable extensions of time to carry out any of the provisions of the
Stipulation.
16.    If the Effective Date does not occur or Defendants withdraw from the
Settlement pursuant to Paragraph 20 of the Stipulation, this Order and Final
Judgment shall be rendered null and void and shall be vacated and, in such
event, all orders entered and releases delivered in connection herewith except
for Paragraph 12 hereof and Paragraphs 20, 21, 27, and 28 of the Stipulation,
which shall survive any such termination or vacatur, shall be null and void, and
the Parties returned, without prejudice in any way, to their respective
litigation positions immediately prior to the execution of the Stipulation.
18.    The binding effect of this Order and Final Judgment and the obligations
of Plaintiffs and Defendants under the Settlement shall not be conditioned upon
or subject to the resolution of any appeal from this Order and Final Judgment
that relates solely to the issue of the Fee Application.
19.    Without affecting the finality of this Order and Final Judgment in any
way, this Court reserves jurisdiction over all matters relating to the
administration, consummation and enforcement of the Settlement and this Order
and Final Judgment.
20.    The Register in Chancery is directed to enter and docket this Order and
Final Judgment.


____________________________________
Vice Chancellor


Dated: _____________________, 2013







1